Exhibit 10.2

 

LOAN AGREEMENT

 

for a loan in the amount of

 

$40,000,000.00

 

MADE BY AND BETWEEN

 

HAMILTON GREEN APARTMENTS, LLC

a Massachusetts limited liability company

39 Brighton Avenue

Boston, Massachusetts 02134

 

AND

 

KEYBANK NATIONAL ASSOCIATION,
a national banking association,
127 Public Square,
Cleveland, Ohio 44114

 

Dated as of July 15Ag, 2013

 

KeyCorp Confidential

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 INCORPORATION OF RECITALS AND EXHIBITS

1

 

 

 

1.1

INCORPORATION OF RECITALS.

1

1.2

INCORPORATION OF EXHIBITS.

1

 

 

 

 

ARTICLE 2 DEFINITIONS

1

 

 

 

 

2.1

DEFINED TERMS.

1

2.2

OTHER DEFINITIONAL PROVISIONS.

7

 

 

 

 

ARTICLE 3 BORROWER’S REPRESENTATIONS AND WARRANTIES

7

 

 

 

 

3.1

REPRESENTATIONS AND WARRANTIES.

7

3.2

SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

9

 

 

 

 

ARTICLE 4 LOAN AND LOAN DOCUMENTS

9

 

 

 

 

4.1

AGREEMENT TO BORROW AND LEND; LENDER’S OBLIGATION TO DISBURSE.

9

4.2

LOAN DOCUMENTS.

10

4.3

TERM OF THE LOAN.

10

4.4

PREPAYMENTS.

10

 

 

 

 

ARTICLE 5 INTEREST

11

 

 

 

 

5.1

INTEREST RATE.

11

 

 

 

 

ARTICLE 6 COSTS OF MAINTAINING LOAN

12

 

 

 

 

6.1

INCREASED COSTS AND CAPITAL ADEQUACY.

12

6.2

BORROWER WITHHOLDING.

13

 

 

 

 

ARTICLE 7 LOAN EXPENSE AND ADVANCES

13

 

 

 

 

7.1

LOAN AND ADMINISTRATION EXPENSES.

13

7.2

ORIGINATION FEE.

14

7.3

EXIT FEE.

14

7.4

LENDER’S ATTORNEYS’ FEES AND DISBURSEMENTS.

14

7.5

TIME OF PAYMENT OF FEES AND EXPENSES.

14

7.6

EXPENSES AND ADVANCES SECURED BY LOAN DOCUMENTS.

15

7.7

RIGHT OF LENDER TO MAKE ADVANCES TO CURE BORROWER’S DEFAULTS.

15

 

 

 

 

ARTICLE 8 REQUIREMENTS PRECEDENT TO THE CLOSING OF THE LOAN

15

 

 

 

 

8.1

CONDITIONS PRECEDENT.

15

 

 

 

 

ARTICLE 9 [RESERVED]

17

 

 

 

 

ARTICLE 10 [RESERVED]

17

 

 

 

 

ARTICLE 11 OTHER COVENANTS

17

 

 

 

 

11.1

BORROWER FURTHER COVENANTS AND AGREES AS FOLLOWS:

17

11.2

AUTHORIZED REPRESENTATIVE.

21

 

 

 

 

ARTICLE 12

21

 

 

 

 

CASUALTIES AND CONDEMNATION

21

 

 

 

 

12.1

LENDER’S ELECTION TO APPLY PROCEEDS ON INDEBTEDNESS.

21

12.2

BORROWER’S OBLIGATION TO REBUILD AND USE OF PROCEEDS THEREFOR.

22

 

 

 

 

ARTICLE 13 ASSIGNMENTS BY LENDER AND BORROWER

22

 

 

 

 

13.1

ASSIGNMENTS AND PARTICIPATIONS.

22

 

--------------------------------------------------------------------------------


 

13.2

PROHIBITION OF ASSIGNMENTS AND TRANSFERS BY BORROWER.

22

13.3

PROHIBITION OF TRANSFERS IN VIOLATION OF ERISA.

23

13.4

SUCCESSORS AND ASSIGNS.

23

 

 

 

 

ARTICLE 14 TIME OF THE ESSENCE

23

 

 

 

 

14.1

TIME IS OF THE ESSENCE. BORROWER AGREES THAT TIME IS OF THE ESSENCE UNDER THIS
AGREEMENT.

23

 

 

 

 

ARTICLE 15 EVENTS OF DEFAULT

23

 

 

 

 

ARTICLE 16 LENDER’S REMEDIES IN EVENT OF DEFAULT

25

 

 

 

 

16.1

REMEDIES CONFERRED UPON LENDER.

25

 

 

 

 

ARTICLE 17 GENERAL PROVISIONS

26

 

 

 

 

17.1

CAPTIONS.

26

17.2

MODIFICATION; WAIVER.

26

17.3

GOVERNING LAW.

26

17.4

ACQUIESCENCE NOT TO CONSTITUTE WAIVER OF LENDER’S REQUIREMENTS.

26

17.5

DISCLAIMER BY LENDER.

26

17.6

PARTIAL INVALIDITY; SEVERABILITY.

27

17.7

DEFINITIONS INCLUDE AMENDMENTS.

27

17.8

EXECUTION IN COUNTERPARTS.

27

17.9

ENTIRE AGREEMENT.

27

17.10

WAIVER OF DAMAGES.

27

17.11

CLAIMS AGAINST LENDER.

27

17.12

JURISDICTION.

28

17.13

SET-OFFS.

28

 

 

 

 

ARTICLE 18 NOTICES

28

 

 

 

 

ARTICLE 19 WAIVER OF JURY TRIAL

29

 

 

 

 

EXHIBITS TO LOAN AGREEMENT

 

 

 

 

 

Exhibit A

Legal Description of Land

 

Exhibit B

Permitted Exceptions

 

Exhibit C

Title Requirements

 

Exhibit D

Form of Survey Certification

 

Exhibit E

[Reserved]

 

Exhibit F

Insurance Requirements

 

 

ii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

“Project located at 311 and 319 Lowell Street, Andover, Massachusetts”

 

THIS LOAN AGREEMENT (“Agreement”) is made as of July       , 2013, by and
between HAMILTON GREEN APARTMENTS, LLC (“Borrower”), a Massachusetts limited
liability company, and KEYBANK NATIONAL ASSOCIATION, a national banking
association, its successors and assigns (“Lender”).

 

W I T N E S S E T H:

 

RECITALS

 

A.                                    Borrower is the owner in fee simple of
land, and associated development rights, located at 311 and 319 Lowell Street,
in the Town of Andover, County of Essex, Commonwealth of Massachusetts, and
legally described in Exhibit A attached hereto (collectively, the “Land”).

 

B.                                    Borrower has applied to Lender for a loan
in the amount of FORTY MILLION DOLLARS ($40,000,000.00) (the “Loan”) to
reimburse Borrower for certain acquisition costs of the Project, and Lender is
willing to make the Loan on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE 1
INCORPORATION OF RECITALS AND EXHIBITS

 

1.1                               Incorporation of Recitals.

 

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

 

1.2                               Incorporation of Exhibits.

 

Exhibits A through F, to this Agreement, attached hereto are incorporated in
this Agreement and expressly made a part hereof by this reference.

 

ARTICLE 2
DEFINITIONS

 

2.1                               Defined Terms.

 

The following terms as used herein shall have the following meanings:

 

Adjusted LIBOR Rate: For any LIBOR Rate Interest Period, an interest rate per
annum equal to the sum of (a) the rate obtained by dividing (i) the Daily LIBOR
Rate for such LIBOR Rate Interest Period by (ii) a percentage equal to one
hundred percent (100%) minus the Reserve Percentage for such LIBOR Rate Interest
Period and (b) the LIBOR Rate Margin.

 

--------------------------------------------------------------------------------


 

Adjusted Prime Rate: A rate per annum equal to the sum of (a) the Prime Rate
Margin and (b) the greater of (i) the Prime Rate or (ii) One Percent (1%) in
excess of the Federal Funds Effective Rate, provided, however, that the Adjusted
Prime Rate as of a date shall never be less than the Adjusted LIBOR Rate in
effect on such date for a LIBOR Interest Period of one (1) Month. Any change in
the Adjusted Prime Rate (or the Federal Funds Effective Rate, as applicable)
shall be effective immediately from and after such change in the Adjusted Prime
Rate.

 

Affiliate:  With respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity which, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.

 

Agreement:  This Loan Agreement.

 

Applicable Rate:  As such term is defined in Section 5.1(a).

 

Appraisal.  An MAI certified appraisal of the Project performed in accordance
with FIRREA and Lender’s appraisal requirements by an appraiser selected and
retained by Lender.

 

Assignment of Rents: An assignment of leases and rents made by Borrower in favor
of Lender assigning all leases, subleases and other agreements relating to the
use and occupancy of all or any portion of the Project, and all present and
future leases, rents, issues and profits therefrom.

 

Authorized Representative:   Harold Brown.

 

Bankruptcy Code:  Title 11 of the United States Code entitled “Bankruptcy” as
now or hereafter in effect, or any successor thereto or any other present or
future bankruptcy or insolvency statute.

 

Business Day:  A day of the year on which banks are not required or authorized
to close in Cleveland, Ohio.

 

Closing Date or Closing of the Loan: The date the Mortgage has been recorded,
all conditions to the disbursements of the proceeds of the Loan have been
satisfied and Lender has disbursed proceeds of the Loan to Borrower in
accordance with the terms and conditions of this Agreement.

 

Collateral Assignment of Management Agreement:  A collateral assignment and
security agreement executed by Borrower in favor of the Lender as security for
Borrower’s obligations under the Loan granting a first priority lien on
Borrower’s interest in the management agreement for the Project acquired with
the Loan.

 

Control:  As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

 

Daily LIBOR Rate: The per annum rate calculated by the Lender in good faith on a
daily basis, which Lender determines with reference to the rate (rounded upwards
to the next higher whole multiple of 1/16th if such rate is not such a multiple)
based on the one month London Interbank offered rate for deposits in U.S.
Dollars at approximately 11:00 a.m. (London time) on the second LIBOR Business
Day preceding the date of the calculation as determined and adjusted from time
to time in Lender’s sole discretion.

 

2

--------------------------------------------------------------------------------


 

Debt Service Coverage:  With respect to a particular period, the ratio of
(a) the annualized Net Operating Income of the Project to (b) the Total Annual
Debt Service.

 

Default or default:  Any event, circumstance or condition, which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

 

Default Rate:  A rate per annum equal to three percentage points (300 basis
points) in excess of the Applicable Rate, but shall not at any time exceed the
highest rate permitted by law.

 

Environmental Indemnity:  An environmental indemnity from the Borrower and
Guarantor, jointly and severally, indemnifying Lender with regard to all matters
related to Hazardous Material and other environmental matters.

 

Environmental Proceedings:  Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to the Project.

 

Environmental Report:  An environmental report prepared at Borrower’s expense by
a qualified environmental consultant approved by Lender, dated not more than
three (3) months prior to the Closing Date and addressed to Lender (or subject
to separate letter agreement permitting Lender to relay on such environmental
report).

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

 

Event of Default:  As such term is defined in Article 19.

 

Exit Fee:  As such term is defined in Section 7.3.

 

Federal Funds Effective Rate:  Shall mean, for any day, the rate per annum
(rounded upward to the nearest on one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

FIRREA:  The Financial Institutions Reform, Recovery And Enforcement Act of
1989, as amended from time to time.

 

Governmental Approvals:  Collectively, all consents, licenses, and permits and
all other authorizations or approvals required from any Governmental Authority
for the operation of the Project.

 

Governmental Authority:  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Gross Revenues:  The current rent roll for the Project, annualized, plus for a
trailing twelve (12) month period, all other miscellaneous income derived from
owning the Project; provided, however, that in no event shall Gross Revenues for
such Project include (i) any loan proceeds; (ii) proceeds or payments under
insurance policies (except proceeds of business interruption insurance);
(iii) condemnation proceeds; (iv) any security deposits received from a Tenant
in such Project, unless and until the same are

 

3

--------------------------------------------------------------------------------


 

applied to rent or other obligations in accordance with such Tenant’s lease; or
(v) any other extraordinary items, in Lender’s reasonable discretion.

 

Guarantor: New England Realty Associates, a [Massachusetts limited partnership]

 

Hazardous Material:  Means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Project or any portion thereof or its use, including: (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and  (vii) any
other toxic substance or contaminant that is subject to any other Law or other
past or present requirement of any Governmental Authority.  Any reference above
to a Law, includes the same as it may be amended from time to time, including
the judicial interpretation thereof.

 

Impound Account: As such term is defined in Section 11.1(e).

 

Improvements:  The improvements referred to in Recital A hereto.

 

Including or including:  Including but not limited to.

 

Interest Rate Agreement:  An Interest Rate Protection Product purchased by
Borrower from Lender.

 

Interest Rate Protection Product:  An interest rate hedging product, such as a
cap or swap.

 

Internal Revenue Code:  The Internal Revenue Code of 1986, as amended from time
to time.

 

Land:  As such term is defined in Recital A.

 

Laws:  Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

 

Late Charge:  As such term is defined in Section 4.6.

 

Leases:  The collective reference to all leases, subleases and occupancy
agreements affecting the Project or any part thereof now existing or hereafter
executed and all amendments, modifications or supplements thereto approved in
writing by Lender.

 

Lender:  As defined in the opening paragraph of this Agreement, and including
any successor holder of the Loan from time to time.

 

LIBOR Business Day:  A Business Day on which dealings in U.S. dollars are
carried on in the London Interbank Market.

 

4

--------------------------------------------------------------------------------


 

LIBOR Rate Interest Period:  With respect to each amount bearing interest at a
LIBOR based rate, a period of one LIBOR Business Day, commencing on the date a
disbursement of the Loan proceeds is made, continued or converted.

 

LIBOR Rate Margin:  2.25% percent (225 basis points) per annum, subject to
increase as set forth in Section 5.1(d).

 

Limited Recourse Guaranty Agreement: A limited recourse guaranty agreement
executed by the Guarantor in favor of Lender with respect to the Loan.

 

Loan:  As defined in Recital B.

 

Loan Amount:  The maximum amount of the Loan as set forth in Section 4.1(a) as
reduced by principal payments made from time to time.

 

Loan Documents:  The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Loan or any
obligation of payment thereof or performance of Borrower’s or Guarantor’s
obligations in connection with the transaction contemplated hereunder, each as
amended.

 

Loan to Value Ratio:  The ratio of the maximum amount of the Loan to value of
the Project, as set forth in an Appraisal of the Project

 

Material Adverse Change or material adverse change:  If, in Lender’s reasonable
discretion, the business prospects, operations or financial condition of a
person, entity or property has changed in a manner which could impair the value
of Lender’s security for the Loan, prevent timely repayment of the Loan or
otherwise prevent the applicable person or entity from timely performing any of
its material obligations under the Loan Documents.

 

Maturity Date:  October 15, 2013.

 

Monthly Excess Cash Flow:  For any month, the amount by which Gross Revenues
exceed the sum of (a) actual cash operating expenses and (b) actual debt service
on the Loan.

 

Monthly Insurance Impound: As such term is defined in Section 11.1(e).

 

Monthly Tax Impound: As such term is defined in Section 11.1(e).

 

Mortgage:  A mortgage (or deed of trust), assignment of leases and rents,
security agreement and fixture filing, executed by Borrower for the benefit of
Lender securing this Agreement, the Note, and all obligations of Borrower in
connection with the Loan, granting a first priority lien on Borrower’s fee
interest in the Project, subject only to the Permitted Exceptions.

 

Net Operating Income:  For any period, Gross Revenues less Operating Expenses.

 

Note:  A promissory note, in the Loan Amount, executed by Borrower and payable
to the order of Lender, evidencing the Loan.

 

Operating Expenses:  For a trailing twelve (12) month period as of a particular
date of calculation, the actual costs and expenses of owning, operating,
managing and maintaining the Project for such period as confirmed by an
Appraisal of the Project.  Operating Expenses shall include (a) fixed expenses
such as insurance, real estate and other taxes, (b) costs of repairs and
maintenance of the Project,

 

5

--------------------------------------------------------------------------------


 

(c) expenses for cleaning, utilities, administration, landscaping and security,
(d) an assumed annual replacement reserve charge of $250 per apartment unit in
such Project and (e) an annual management fee equal to the lesser of Five
Percent (5%) of gross rents from such Project or the actual management fee paid
by the Borrower owning such Project, and shall exclude (x) all expenses for
capital improvements and replacements, (y) debt service, (z) depreciation or
amortization of capital expenditures and other similar non-cash items. 
Operating Expenses for such Project during such period incurred by Borrower
shall also be determined on a cash basis (except for real and personal property
taxes and insurance premiums, which shall be determined on an accrual basis),
excepting, however, (i) interest or principal due on the Loan and (ii) capital
expenditures.

 

Permitted Exceptions:  Those matters listed on Schedule B to the Title Policy to
which title to the Project may be subject to on the Closing Date and thereafter
such other title exceptions as Lender may reasonably approve in writing.

 

Prime Rate:  That interest rate established from time to time by Lender as
Lender’s prime rate,  whether or not such rate is publicly announced; the Prime
Rate may not be the lowest interest rate charged by Lender for commercial or
other extensions of credit;

 

Prime Rate Margin:  0% (0 basis points) per annum.

 

Pro-Forma Projection:  A pro forma statement of projected income and expenses of
Project.

 

Project:  The collective reference to (i) the Land, together with all buildings,
structures and improvements located or to be located thereon, including the
Improvements, (ii) all rights, privileges, easements and hereditaments relating
or appertaining thereto, and (iii) all personal property, fixtures and equipment
required or beneficial for the operation thereof.

 

Required Permits:  Each building permit, environmental permit, utility permit,
land use permit, wetland permit and any other permits, approvals or licenses
issued by any Governmental authority which are required in connection with the
operation of the Project.

 

Reserve Percentage:  For any LIBOR Rate Interest Period, that percentage which
is specified three (3) Business Days before the first day of such LIBOR Rate
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over Lender for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such LIBOR Rate Interest Period and with a maturity equal to
such LIBOR Rate Interest Period.

 

Soil Report:  A soil test report prepared by a licensed engineer satisfactory to
Lender indicating to the satisfaction of Lender that the soil and subsurface
conditions underlying the Project will support the Improvements.

 

State:  The state in which the Land is located.

 

Tenant:  The tenant under a Lease.

 

Title Insurer:  Commonwealth Land Title Insurance Company, or such other title
insurance company licensed in the State as may be approved in writing by Lender.

 

6

--------------------------------------------------------------------------------


 

Title Policy:  An ALTA Mortgagee’s Loan Title Insurance Policy with extended
coverage issued by the Title Insurer insuring the lien of the Mortgage as a
valid first, prior and paramount lien upon the Project  and all appurtenant
easements, and subject to no other exceptions other than the Permitted
Exceptions and otherwise satisfying the requirements of Exhibit C attached
hereto and made a part hereof.

 

Total Annual Debt Service:  With respect to a Project, the aggregate of debt
service payments (principal and interest) during a twelve (12) month period
under a mortgage style amortization of the original principal amount of such
Project Loan, assuming (x) a per annum interest rate equal to 4.5%, and
(y) monthly payments of principal and interest based on an amortization period
of thirty (30) years.

 

Transfer:  Any sale, transfer, lease (other than a Lease approved by Lender),
conveyance, alienation, pledge, assignment, mortgage, encumbrance hypothecation
or other disposition of (a) all or any portion of the Project or any portion of
any other security for the Loan, (b) all or any portion of the Borrower’s right,
title and interest (legal or equitable) in and to the Project or any portion of
any other security for the Loan, or (c) any interest in Borrower or any interest
in any entity which directly or indirectly holds an interest in, or directly or
indirectly controls, Borrower.

 

2.2                               Other Definitional Provisions.

 

All terms defined in this Agreement shall have the same meanings when used in
the Note, Mortgage, any other Loan Documents, or any certificate or other
document made or delivered pursuant hereto.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement.

 

ARTICLE 3
BORROWER’S REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties.

 

To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrower hereby represents and warrants to Lender as follows:

 

(a)                                 Borrower has good and marketable fee simple
title to the Project, subject only to the Permitted Exceptions.

 

(b)                                 Except as previously disclosed to Lender in
writing, no litigation or proceedings are pending, or to the best of Borrower’s
knowledge threatened, against Borrower or any Guarantor, which could, if
adversely determined, cause a Material Adverse Change with respect to Borrower,
any Guarantor or the Project.  There are no pending Environmental Proceedings
and Borrower has no knowledge of any threatened Environmental Proceedings or any
facts or circumstances which may give rise to any future Environmental
Proceedings.

 

(c)                                  Borrower is a duly organized and validly
existing limited liability company and has full power and authority to execute,
deliver and perform all Loan Documents to which Borrower is a party, and such
execution, delivery and performance have been duly authorized by all requisite
action on the part of Borrower.

 

(d)                                 No consent, approval or authorization of or
declaration, registration or filing with any Governmental Authority or
nongovernmental person or entity, including any creditor, partner, or member of
Borrower or any Guarantor, is required in connection with the execution,
delivery and performance of this Agreement or any of the Loan Documents other
than the recordation of the Mortgage, Assignment of Leases and Rents and the
filing of UCC-1 Financing Statements, except for such consents, approvals or

 

7

--------------------------------------------------------------------------------


 

authorizations of or declarations or filings with any Governmental Authority or
non-governmental person or entity where the failure to so obtain would not have
an adverse effect on Borrower or such Guarantor or which have been obtained as
of any date on which this representation is made or remade.

 

(e)                                  The execution, delivery and performance of
this Agreement, the execution and payment of the Note and the granting of the
Mortgage and other security interests under the other Loan Documents have not
constituted and will not constitute, upon the giving of notice or lapse of time
or both, a breach or default under any other agreement to which Borrower or
Guarantor is a party or may be bound or affected, or a violation of any law or
court order which may affect the Project, any part thereof, any interest
therein, or the use thereof.

 

(f)                                   There is no default under this Agreement
or and of the other Loan Documents, nor any condition which, after notice or the
passage of time or both, would constitute a default or an Event of Default under
said documents.

 

(g)                                  No condemnation of any portion of the
Project, (ii) no condemnation or relocation of any roadways abutting the Project
materially affecting access to the Project, and (iii) no proceeding to deny
access to the Project from any point or planned point of access to the Project,
has commenced or, to the best of Borrower’s knowledge, is contemplated by any
Governmental Authority.

 

(h)                                 No brokerage fees or commissions are payable
by or to any person in connection with this Agreement or the Loan to be
disbursed hereunder.

 

(i)                                     All financial statements and other
information previously furnished by Borrower or any Guarantor to Lender in
connection with the Loan are true, complete and correct and fairly present the
financial conditions of the subjects thereof as of the respective dates thereof
and do not fail to state any material fact necessary to make such statements or
information not misleading, and no Material Adverse Change with respect to
Borrower or any Guarantor has occurred since the respective dates of such
statements and information.  Neither Borrower nor any Guarantor has any material
liability, contingent or otherwise, not disclosed in such financial statements.

 

(j)                                    Except as disclosed by Borrower to
Lender, (i) the Project is in a clean, safe and healthful condition, and, except
for materials used in the ordinary course of maintenance and operation of the
Project, is free of all Hazardous Material and is in compliance with all
applicable Laws; (ii) neither Borrower nor, to the best knowledge of Borrower,
any other person or entity, has ever caused or permitted any Hazardous Material
to be placed, held, located or disposed of on, under, at or in a manner to
affect the Project, or any part thereof, and the Project has never been used
(whether by Borrower or, to the best knowledge of Borrower, by any other person
or entity) for any activities involving, directly or indirectly, the use,
generation, treatment, storage, transportation, or disposal of any Hazardous
Material; (iii) neither the Project nor Borrower is subject to any existing,
pending, or, to the best of Borrower’s knowledge, threatened investigation or
inquiry by any Governmental Authority, and the Project is not subject to any
remedial obligations under any applicable Laws pertaining to health or the
environment; and (iv) there are no underground tanks, vessels, or similar
facilities for the storage, containment or accumulation of Hazardous Materials
of any sort on, under or affecting the Project.

 

(j)                                    The Project is taxed separately without
regard to any other property and for all purposes the Project may be mortgaged,
conveyed and otherwise dealt with as an independent parcel.

 

(k)                                 Except for Leases which have been provided
to and approved by Lender in writing, Borrower and its agents have not entered
into any non-residential Leases, subleases or other arrangements for occupancy
of space within the Project.  True, correct and complete copies of all
non-residential Leases, as amended, have been delivered to Lender.  All Leases
are in full force and effect.  Neither

 

8

--------------------------------------------------------------------------------


 

Borrower nor any Tenant is in default under any Lease and Borrower has disclosed
to Lender in writing any material default by the tenant under any
non-residential Lease.

 

(l)                                     The Loan is not being made for the
purpose of purchasing or carrying “margin stock” within the meaning of
Regulation G, T, U or X issued by the Board of Governors of the Federal Reserve
System, and Borrower agrees to execute all instruments necessary to comply with
all the requirements of Regulation U of the Federal Reserve System.

 

(m)                             Borrower is not a party in interest to any plan
defined or regulated under ERISA, and the assets of Borrower are not “plan
assets” of any employee benefit plan covered by ERISA or Section 4975 of the
Internal Revenue Code.

 

(n)                                 Borrower is not a “foreign person” within
the meaning of Section 1445 or 7701 of the Internal Revenue Code.

 

(o)                                 Borrower uses no trade name other than its
actual name set forth herein.  The principal place of business of Borrower is as
stated in Article 22.

 

(p)                                 Borrower’s place of formation or
organization is the Commonwealth of Massachusetts.

 

(q)                                 All statements set forth in the Recitals are
true and correct.

 

(r)                                    Neither Borrower nor any Guarantor is (or
will be) a person with whom Lender is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons.  In addition, Borrower hereby agrees to provide to the Lender with any
additional information that the Lender deems necessary from time to time in
order to ensure compliance with all applicable Laws concerning money laundering
and similar activities.

 

3.2                               Survival of Representations and Warranties.

 

Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, will
be true on the Closing Date and, except for matters which have been disclosed by
Borrower and approved by Lender in writing, at all times thereafter.

 

ARTICLE 4
LOAN AND LOAN DOCUMENTS

 

4.1                               Agreement to Borrow and Lend; Lender’s
Obligation to Disburse.

 

Subject to the terms, provisions and conditions of this Agreement and the other
Loan Documents, Borrower agrees to borrow from Lender and Lender agrees to lend
to Borrower the Loan, for the purposes and subject to all of the terms,
provisions and conditions contained in this Agreement.  If Lender consists of
more than one party, the obligations of each such party with respect to the
amount it has agreed to loan to Borrower shall be several (and not joint and
several) and shall be limited to its proportionate share of the Loan and of each
advance.

 

9

--------------------------------------------------------------------------------


 

(a)                                 The maximum amount of the Loan shall not
exceed the lesser of (i) Seventy Percent (70%) of the purchase price for the
Project, as confirmed by an Appraisal obtained by Lender (at Borrower’s cost) as
set forth herein, (ii) a maximum Loan to Value Ratio for the Project of Seventy
Percent (70%) or (iii) such amount as will result in a Debt Service Coverage
Ratio for the Project, as set forth in the Pro Forma Projection, of at least, a
minimum of 1.20:1.

 

(b)                                 To the extent that Lender may have
acquiesced in noncompliance with any requirements precedent to the Closing of
the Loan or precedent to any subsequent disbursement of Loan proceeds, such
acquiescence shall not constitute a waiver by Lender, and Lender may at any time
after such acquiescence require Borrower to comply with all such requirements.

 

4.2                               Loan Documents.

 

Borrower agrees that it will, on or before the Closing Date, execute and deliver
or cause to be executed and delivered to Lender the following documents in form
and substance acceptable to Lender:

 

(a)                                 The Note.

 

(b)                                 The Mortgage.

 

(c)                                  The Assignment of Rents.

 

(d)                                 The Limited Recourse Guaranty Agreement.

 

(f)                                   The Environmental Indemnity.

 

(g)                                  The Collateral Assignment of Management
Agreement.

 

(h)                                 Such UCC financing statements as Lender
determines are advisable or necessary to perfect or notify third parties of the
security interests intended to be created by the Loan Documents.

 

(i)                                     Such other documents, instruments or
certificates as Lender and its counsel may reasonably require, including such
documents as Lender in its sole discretion deems necessary or appropriate to
effectuate the terms and conditions of this Agreement and the Loan Documents,
and to comply with the laws of the State.

 

4.3                               Term of the Loan.

 

All principal, interest and other sums due under the Loan Documents shall be due
and payable in full on the Maturity Date without relief from valuation and
appraisement laws.

 

4.4                               Prepayments.

 

Borrower shall have the right to make prepayments of the Loan, in whole or in
part, without prepayment penalty, upon not less than seven (7) days’ prior
written notice to Lender.  No prepayment of all or part of the Loan shall be
permitted unless same is made together with the payment of all interest accrued
on the Loan through the date of prepayment and attorneys’ fees and disbursements
incurred by Lender as a result of the prepayment.

 

4.5.                           Required Principal Payments.

 

All principal shall be paid on or before the Maturity Date.

 

10

--------------------------------------------------------------------------------


 

4.6                               Late Charge.

 

Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid more than five (5) days after the date said amount was due and payable
shall incur a fee (the “Late Charge” of four percent (4%) of said amount, which
payment shall be in addition to all of Lender’s other rights and remedies under
the Loan Documents, provided that no Late Charge shall apply to the final
payment of principal on the Maturity Date.

 

ARTICLE 5
INTEREST

 

5.1                               Interest Rate.

 

(a)                                 Provided that no Event of Default exists,
the Loan will bear interest at the Applicable Rate, unless the Default Rate is
applicable. The Adjusted LIBOR Rate shall be the “Applicable Rate” for the Loan,
except that the Adjusted Prime Rate shall be the “Applicable Rate” with respect
to portions of the Loan as to which a Daily LIBOR Rate is not available.  All
payments (whether of principal or of interest) shall be deemed credited to
Borrower’s account only if received by 12:00 noon Cleveland time on a Business
Day; otherwise, such payment shall be deemed received on the next Business Day.

 

(b) If Lender determines (which determination shall be conclusive and binding
upon Borrower, absent manifest error) (i) that Dollar deposits are not generally
available at such time in the London Interbank Market for deposits in Dollars in
an amount equal to the Loan, (ii) that the rate at which such deposits are being
offered will not adequately and fairly reflect the cost to Lender of maintaining
a Daily LIBOR Rate on the Loan or of funding the same for such LIBOR Rate
Interest Period due to circumstances affecting the London Interbank Market
generally, (iii) that reasonable means do not exist for ascertaining a Daily
LIBOR Rate, or (iv) that the Adjusted LIBOR Rate would be in excess of the
maximum interest rate which Borrower may by law pay, then, in any such event,
Lender shall so notify Borrower and all portions of the Loan bearing interest at
the Adjusted LIBOR Rate that are so affected shall, as of the date of such
notification with respect to an event described in clause (ii) or (iv) above, or
as of the expiration of the applicable LIBOR Rate Interest Period with respect
to an event described in clause (i) or (iii)  above, bear interest at the
Adjusted Prime Rate until such time as the situations described above are no
longer in effect.

 

(c)                                  If the introduction of or any change in any
Law or in the interpretation thereof by any Governmental Authority charged with
the administration or interpretation thereof, shall make it unlawful for Lender
to maintain an Adjusted LIBOR Rate with respect to the Loan or any portion
thereof, or to fund the Loan or any portion thereof in United States dollars in
the London Interbank market, then (i) Lender shall notify Borrower that Lender
is no longer able to maintain the Adjusted LIBOR Rate and (ii) the interest rate
for any portion of the Loan for which the Adjusted LIBOR Rate is then applicable
shall automatically be converted to the Adjusted Prime Rate.

 

(d)                                 Interest at the Applicable Rate (or Default
Rate) shall be calculated for the actual number of days elapsed on the basis of
a 360-day year, including the first date of the applicable period to, but not
including, the date of repayment.

 

(e)                                  The Loan shall bear interest at the Default
Rate at any time at which an Event of Default shall exist.

 

11

--------------------------------------------------------------------------------


 

5.2                               Interest Rate Agreements.

 

(a)                                 Any indebtedness incurred pursuant to an
Interest Rate Agreement entered into by Borrower and Lender shall constitute
indebtedness evidenced by the Note and secured by the Mortgage and the other
Loan Documents to the same extent and effect as if the terms and provisions of
such Interest Rate Agreement were set forth herein, whether or not the aggregate
of such indebtedness, together with the disbursements made by Lender of the
proceeds of the Loan, shall exceed the face amount of the Note.

 

(b)                                 Borrower hereby collaterally assigns to
Lender for the benefit of Lender any and all Interest Rate Protection Products
purchased or to be purchased by Borrower in connection with the Loan, as
additional security for the Loan, and agrees to provide Lender with any
additional documentation requested by Lender in order to confirm or perfect such
security interest during the term of the Loan.  If Borrower obtains an Interest
Rate Protection Product from a party other than Lender, Borrower shall deliver
to Lender such third party’s consent to such collateral assignment.  No Interest
Rate Protection Product purchased from a third party may be secured by an
interest in Borrower or the Project.

 

ARTICLE 6
COSTS OF MAINTAINING LOAN

 

6.1                               Increased Costs and Capital Adequacy.

 

(a)                                 Borrower recognizes that the cost to Lender
of maintaining the Loan or any portion thereof may fluctuate and, Borrower
agrees to pay Lender additional amounts to compensate Lender for any increase in
its actual costs incurred in maintaining the Loan or any portion thereof
outstanding or for the reduction of any amounts received or receivable from
Borrower as a result of:

 

(i)                                     any change after the date hereof in any
applicable Law, regulation or treaty, or in the interpretation or administration
thereof, or by any domestic or foreign court, (A) changing the basis of taxation
of payments under this Agreement to Lender (other than taxes imposed on all or
any portion of the overall net income or receipts of Lender), or (B) imposing,
modifying or applying any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, credit extended by, or
any other acquisition of funds for loans by Lender (which includes the Loan or
any applicable portion thereof) (provided, however, that Borrower shall not be
charged again the Reserve Percentage already accounted for in the definition of
the Adjusted LIBOR Rate), or (C) imposing on Lender, or the London interbank
market generally, any other condition affecting the Loan, provided that the
result of the foregoing is to increase the cost to Lender of maintaining the
Loan or any portion thereof or to reduce the amount of any sum received or
receivable from Borrower by Lender under the Loan Documents; or

 

(ii)                                  the maintenance by Lender of reserves in
accordance with reserve requirements promulgated by the Board of Governors of
the Federal Reserve System of the United States with respect to “Eurocurrency
Liabilities” of a similar term to that of the applicable portion of the Loan
(without duplication for reserves already accounted for in the calculation of a
LIBOR Rate pursuant to the terms hereof).

 

(b)         If the application of any Law, rule, regulation or guideline adopted
or arising out of the Basle Committee on Banking Regulations and Supervisory
Practices entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the date hereof of any other Law, rule,
regulation or guideline regarding capital adequacy, or any change after the date
hereof in any of the foregoing, or in the interpretation or administration
thereof by any domestic or foreign Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or

 

12

--------------------------------------------------------------------------------


 

compliance by Lender, with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has the effect of reducing the rate of return on Lender’s
capital to a level below that which Lender would have achieved but for such
application, adoption, change or compliance (taking into consideration the
policies of Lender with respect to capital adequacy), then, from time to time
Borrower shall pay to Lender such additional amounts as will compensate Lender
for such reduction with respect to any portion of the Loan outstanding.

 

(c)                                  Any amount payable by Borrower under
subsection (a) or subsection (b) of this Section 6.1 shall be paid within five
(5) days of receipt by Borrower of a certificate signed by an authorized officer
of Lender setting forth the amount due and the basis for the determination of
such amount, which statement shall be conclusive and binding upon Borrower,
absent manifest error.  Failure on the part of Lender to demand payment from
Borrower for any such amount attributable to any particular period shall not
constitute a waiver of Lender’s right to demand payment of such amount for any
subsequent or prior period.  Lender shall use reasonable efforts to deliver to
Borrower prompt notice of any event described in subsection (a) or (b) above, of
the amount of the reserve and capital adequacy payments resulting therefrom and
the reasons therefor and of the basis of calculation of such amount; provided,
however, that any failure by Lender to so notify Borrower shall not affect
Borrower’s obligation to pay the reserve and capital adequacy payment resulting
therefrom.

 

6.2                               Borrower Withholding.

 

If by reason of a change in any applicable Laws occurring after the date hereof,
Borrower is required by Law to make any deduction or withholding in respect of
any taxes (other than taxes imposed on or measured by the net income of Lender
or any franchise tax imposed on Lender), duties or other charges from any
payment due under the Note to the maximum extent permitted by law, the sum due
from Borrower in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding,
Lender receives and retains a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made.

 

ARTICLE 7
LOAN EXPENSE AND ADVANCES

 

7.1                               Loan and Administration Expenses.

 

Borrower unconditionally agrees to pay all expenses of the Loan, including all
amounts payable pursuant to Sections 7.2, 7.3 and 7.4 and any and all other fees
owing to Lender pursuant to the Loan Documents or any separate fee agreement,
and also including, without limiting the generality of the foregoing, all
recording, filing and registration fees and charges, mortgage or documentary
taxes, all insurance premiums, title insurance premiums and other charges of the
Title Insurer, printing and photocopying expenses, survey fees and charges, cost
of certified copies of instruments, cost of premiums on surety company bonds and
the Title Policy, charges of the Title Insurer or other escrowee for
administering disbursements, all appraisal fees, insurance consultant’s fees,
environmental consultant’s fees, travel related expenses and all costs and
expenses incurred by Lender in connection with the determination of whether or
not Borrower has performed the obligations undertaken by Borrower hereunder or
has satisfied any conditions precedent to the obligations of Lender hereunder
and, if any default or Event of Default occurs hereunder or under any of the
Loan Documents or if the Loan or Note or any portion thereof is not paid in full
when and as due, all costs and expenses of Lender (including, without
limitation, court costs and counsel’s fees and disbursements and fees and costs
of paralegals) incurred in attempting to enforce payment of the Loan and
expenses of Lender incurred (including court costs and counsel’s fees and
disbursements and fees and costs of paralegals) in attempting to realize,

 

13

--------------------------------------------------------------------------------


 

while a default or Event of Default exists, on any security or incurred in
connection with the sale or disposition (or preparation for sale or disposition)
of any security for the Loan.  Borrower agrees to pay all brokerage, finder or
similar fees or commissions payable in connection with the transactions
contemplated hereby and shall indemnify and hold Lender harmless against all
claims, liabilities, costs and expenses (including attorneys’ fees and expenses)
incurred in relation to any claim by broker, finder or similar person.  Lender
shall have the right to obtain from time to time  title updates of such Project
twice a year or upon an Event of Default.  Borrower shall cooperate with Lender
in this regard and Borrower shall pay for the title updates.

 

7.2                               Origination Fee.

 

Borrower shall pay to Lender on or before the Closing Date an origination fee in
an amount equal to twenty-five (25) basis points of the amount of the Loan. Such
fee, once paid by Borrower to the Lender, shall be fully earned and
non-refundable.  Notwithstanding the foregoing, in the event that the Loan is
repaid prior to the Maturity Date through a capital markets or balance sheet
refinance with, or a permanent loan with or arranged by, Lender or an Affiliate
of Lender, such origination fee shall be returned to Borrower by Lender.

 

7.3                               Exit Fee.

 

Upon the full or partial repayment of the Loan (whether at the Maturity Date
therefor or at any other date) other than as a result of any monthly payments of
principal required pursuant to Section 4.5 hereof, Borrower will pay to Lender
an exit fee equal to (x) twenty-five (25) basis points of the amount of the Loan
if repayment is made through a capital markets refinance with a lender other
than Lender and (y) fifty (50) basis points of the amount of the Loan if
repayment is made through a balance sheet refinance other than Lender (such fee,
the “Exit Fee”) unless (i) the Loan is repaid with a permanent loan from Lender
or an Affiliate of Lender, (ii) the Loan is repaid with a permanent loan
arranged by Lender or an Affiliate of Lender through another investor or lender
(including, but not limited to, Fannie Mae, Freddie Mac, HUD or GinnieMae) or
(iii) the Loan is repaid as a result of the sale of the Project to an unrelated
third party.  The Exit Fee payable shall be deemed to be earned upon the full or
partial repayment of the Loan unless one of the events set forth in subparts
(i), (ii) or (iii) of this Section occurs.  Such Exit Fee shall also be payable
in the event of the foreclosure of the Mortgage. In no event shall Lender or any
Affiliate be obligated to make a permanent loan to Borrower to refinance the
Project or place a permanent loan with a third party lender.

 

The obligation to repay the Exit Fee in respect of the Loan is provided for in
this Section 7.3 shall survive the repayment of the Loan.

 

7.4                               Lender’s Attorneys’ Fees and Disbursements.

 

Borrower agrees to pay Lender’s attorney fees and disbursements incurred in
connection with this Loan, including (i) the preparation of this Agreement, any
intercreditor agreements and the other Loan Documents and the preparation of the
closing binders, (ii) the disbursement, syndication, amendment, and
administration of the Loan and (iii) the enforcement of the terms of this
Agreement and the other Loan Documents.

 

7.5                               Time of Payment of Fees and Expenses.

 

Borrower shall pay all expenses and fees incurred as of the Closing Date for the
Loan (unless sooner required herein).  At the time of the Closing Date, Lender
may pay from the proceeds of the disbursement of the Loan all expenses of the
Loan (unless sooner required herein).

 

14

--------------------------------------------------------------------------------


 

7.6                               Expenses and Advances Secured by Loan
Documents.

 

Any and all advances or payments made by Lender under this Article 7 from time
to time, and any amounts expended by Lender pursuant to Section 20.1(a), shall,
as and when advanced or incurred, constitute additional indebtedness evidenced
by the Note and secured by the Mortgage and the other Loan Documents.

 

7.7                               Right of Lender to Make Advances to Cure
Borrower’s Defaults.

 

In the event that Borrower fails to perform any of Borrower’s covenants,
agreements or obligations contained in this Agreement or any of the other Loan
Documents (after the expiration of applicable grace periods, except in the event
of an emergency or other exigent circumstances), Lender may (but shall not be
required to) perform any of such covenants, agreements and obligations, and any
amounts expended by Lender in so doing and shall constitute additional
indebtedness evidenced by the Note and secured by the Mortgage and the other
Loan Documents and shall bear interest at the Default Rate.

 

ARTICLE 8
REQUIREMENTS PRECEDENT
TO THE CLOSING OF THE LOAN

 

8.1                               Conditions Precedent.

 

Borrower agrees that Lender’s obligation to open the Loan and thereafter to make
further disbursements of proceeds thereof is conditioned upon Borrower’s
delivery, performance and satisfaction of the following conditions precedent in
form and substance satisfactory to Lender in its reasonable discretion:

 

(a)                                 Equity:  Borrower shall have provided
evidence reasonably satisfactory to Lender that Borrower’s cash equity invested
in the Project is not less than the difference between the total Project cost
and the maximum Loan Amount; provided, however, in no event shall Borrower’s
cash equity in the Project be less than $22,000,000.00.

 

(b)                                 Commitment Fee: Borrower shall have paid to
Lender the Commitment Fee as set forth in Section 7.2 herein.

 

(c)                                  Required Lease Forms.  Borrower shall have
provided to Lender for Lender’s written approval, in Lender’s sole discretion, a
copy of Borrower’s standard form of lease for residential tenants.

 

(d)                                 [Intentionally deleted]

 

(e)                                  Title and Other Documents:  Borrower shall
have furnished to Lender the Title Policy together with legible copies of all
title exception documents cited in the Title Policy and all other legal
documents affecting the Project or the use thereof;

 

(f)                                   Survey:  Borrower shall have furnished to
Lender an ALTA/ACSM “Class A” Land Title Survey of the Project.  Said survey
shall be dated no earlier than ninety (90) days prior to the Closing Date, shall
be made (and certified to have been made) as set forth in Exhibit D attached
hereto and made a part hereof.  Such survey shall be sufficient to permit
issuance of the Title Policy in the form required by this Agreement.  Such
survey shall include the legal description of the Land;

 

(g)                                  Insurance Policies:  Borrower shall have
furnished to Lender not less than ten (10) days prior to the date of this
Agreement policies or binders evidencing that insurance coverages are in effect

 

15

--------------------------------------------------------------------------------


 

with respect to the Project and Borrower, in accordance with the Insurance
Requirements attached hereto as Exhibit F, for which the premiums have been
fully prepaid with endorsements satisfactory to Lender.

 

(h)                                 No Litigation:  Borrower shall have
furnished evidence that no litigation or proceedings shall be pending or
threatened which could or might cause a Material Adverse Change with respect to
Borrower, any Guarantor or the Project;

 

(i)                                     Utilities:  [Intentionally deleted].

 

(j)                                    Attorney Opinions:  Borrower shall have
furnished to Lender an opinion from counsel for Borrower and Guarantor covering
due authorization, execution and delivery and enforceability of the Loan
Documents and also containing such other legal opinions as Lender shall
reasonably require;

 

(k)                                 Appraisal:  Prior to the Closing of the
Loan, Lender shall have obtained (at Borrower’s cost) an Appraisal of the
Project demonstrating a Loan To Value Ratio of not less than Seventy Percent
(70%), which Appraisal shall be satisfactory to Lender in all respects;

 

(l)                                     Searches:  Borrower shall have furnished
to Lender current bankruptcy, federal tax lien and judgment searches and
searches of all Uniform Commercial Code financing statements filed in each place
UCC Financing Statements are to be filed hereunder, demonstrating the absence of
adverse claims;

 

(m)                             Financial Statements:  Borrower shall have
furnished to Lender current annual financial statements of Borrower, the
Guarantor and such other persons or entities connected with the Loan as Lender
may request, each in form and substance and certified by such individual as
acceptable to Lender.  Borrower and the Guarantor shall provide such other
additional financial information Lender reasonably requires;

 

(n)                                 Pro Forma Projection:  Borrower shall have
furnished to Lender a Pro Forma Projection covering the succeeding two (2) year
period.

 

(o)                                 Management Agreements:  Borrower shall have
delivered to Lender executed copies of any leasing, management and development
agreements entered into by Borrower in connection with the operation of the
Project;

 

(p)                                 Flood Hazard:  Lender has received evidence
that the Project is not located in an area designated by the Secretary of
Housing and Urban Development as a special flood hazard area, or flood hazard
insurance acceptable to Lender in its sole discretion;

 

(q)                                 Zoning:  If the Title Policy does not
include a zoning endorsement, Borrower shall have furnished to Lender a legal
opinion, zoning letter or other satisfactory evidence as to compliance of the
Project with zoning and similar laws;

 

(r)                                    Organizational Documents:  Borrower shall
have furnished to Lender proof satisfactory to Lender of authority, formation,
organization and good standing in the State of its incorporation or formation 
and, if applicable, qualification as a foreign entity in good standing in the
state of its incorporation or formation, of all corporate, partnership, trust
and limited liability company entities (including Borrower and Guarantor)
executing any Loan Documents, whether in their own name or on behalf of another
entity.  Borrower shall also provide certified resolutions in form and content
satisfactory to Lender, authorizing execution, delivery and performance of the
Loan Documents, and such other documentation as Lender may reasonably require to
evidence the authority of the persons executing the Loan Documents;

 

16

--------------------------------------------------------------------------------


 

(s)                                   No Default:  There shall be no uncured
Default or Event of Default by Borrower hereunder.;

 

(t)                                    Easements:  Borrower shall have furnished
Lender all easements reasonably required for the maintenance or operation of the
Project and such easements shall be insured by the Title Policy; and

 

(u)                                 Additional Documents:  Borrower shall have
furnished to Lender such other materials, documents, papers or requirements
regarding the Project, Borrower and any Guarantor as Lender shall reasonably
request.

 

(v)                                 Debt Service Coverage Ratio:  Lender shall
have received evidence reasonable satisfactory to Lender that the pro forma Debt
Service Coverage Ratio for the Project, set forth in the Pro Forma Projection,
is a minimum of 1.20:1.

 

(w)                               Property Condition Report: Lender shall have
received a property condition report for the Project, which report shall be
satisfactory to Lender within it sole discretion.

 

ARTICLE 9
[RESERVED]

 

ARTICLE 10
[RESERVED]

 

ARTICLE 11

 

OTHER COVENANTS

 

11.1                        Borrower further covenants and agrees as follows:

 

(a)                                 Mechanics’ Liens and Contest Thereof. 
Borrower will not suffer or permit any mechanics’ lien claims to be filed or
otherwise asserted against the Project and will promptly discharge the same in
case of the filing of any claims for lien or proceedings for the enforcement
thereof, provided, however, that Borrower shall have the right to contest in
good faith and with reasonable diligence the validity of any such lien or claim
provided that Borrower posts a statutory lien bond which removes such lien from
title to the Project within thirty (30) days of written notice by Lender to
Borrower of the existence of the lien).

 

(b)                                 Settlement of Mechanics’ Lien Claims.  If
Borrower shall fail promptly either (i) to discharge any such lien, or (ii) post
a statutory lien bond in the manner provided in Section 15.1(e)  Lender may, at
its election (but shall not be required to), procure the release and discharge
of any such claim and any judgment or decree thereon and, further, may in its
sole discretion effect any settlement or compromise of the same, or may furnish
such security or indemnity to the Title Insurer, and any amounts so expended by
Lender, including premiums paid or security furnished in connection with the
issuance of any surety company bonds, shall be deemed to constitute disbursement
of the proceeds of the Loan hereunder.  In settling, compromising or discharging
any claims for lien, Lender shall not be required to inquire into the validity
or amount of any such claim.

 

(c)                                  Renewal of Insurance.  Borrower shall cause
insurance policies to be maintained in compliance with Exhibit F at all times,
as applicable.  Borrower shall timely pay all premiums on all insurance policies
required hereunder, and as and when additional insurance is required, from time
to time, and as and when any policies of insurance may expire, furnish to
Lender, premiums prepaid,

 

17

--------------------------------------------------------------------------------


 

additional and renewal insurance policies with companies, coverage and in
amounts satisfactory to Lender in accordance with Section 8.1(g).

 

(d)                                 Payment of Taxes.  Borrower shall pay all
real estate taxes and assessments and charges of every kind upon the Project
before the same become delinquent, provided, however, that Borrower shall have
the right to pay such tax under protest or to otherwise contest any such tax or
assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of the Project or any part thereof or any interest therein,
(ii) Borrower has notified Lender of Borrower’s intent to contest such taxes,
and (iii) Borrower has deposited security in form and amount satisfactory to
Lender, in its sole discretion, and has increased the amount of such security so
deposited promptly after Lender’s reasonable request therefor.  If Borrower
fails to commence such contest or, having commenced to contest the same, and
having deposited such security required by Lender for its full amount, shall
thereafter fail to prosecute such contest in good faith or with due diligence,
or, upon adverse conclusion of any such contest, shall fail to pay such tax,
assessment or charge, Lender may, at its election (but shall not be required
to), pay and discharge any such tax, assessment or charge, and any interest or
penalty thereon, and any amounts so expended by Lender shall be deemed to
constitute disbursements of the Loan proceeds hereunder (even if the total
amount of disbursements would exceed the face amount of the Note).  Borrower
shall furnish to Lender evidence that taxes are paid at least five (5) days
prior to the last date for payment of such taxes and before imposition of any
penalty or accrual of interest.

 

(e)                                  Tax and Insurance Escrow Accounts.  Upon
request of Lender or upon an Event of Default, Borrower shall establish and
maintain at all times until the obligations of Borrower under the Loan Documents
have been satisfied an impound account (the “Impound Account”) with Lender for
payment of taxes and insurance premiums on the Project and as additional
security for the obligations of Borrower under the Loan Documents.  Borrower
shall deposit in the Impound Account an amount reasonably determined by Lender
to be sufficient (when added to the monthly deposits described herein) to pay
the next due installment of real estate taxes and assessments on the Project at
least one (1) month prior to the due date or the delinquency date thereof (as
Lender shall determine) and the next due annual insurance premiums with respect
to the Project at least one (1) month prior to the due date thereof. On
January 10, 2011 and on each Payment Date thereafter, Borrower shall pay to
Lender, concurrently with the payment due under the Note, deposits in an amount
equal to one-twelfth (1/12) of the amount of the annual taxes that will next
become due and payable on the Project (the “Monthly Tax Impound”), plus
one-twelfth (1/12) of the amount of the annual insurance premiums that will next
become due and payable on insurance policies which Borrower is required to
maintain hereunder (the “Monthly Insurance Impound”), each as estimated and
determined by Lender.  The Monthly Tax Impound and Monthly Insurance Impound,
and the payments of interest or principal or both, payable pursuant to the Note,
shall be added together and shall be paid as an aggregate sum by Borrower to
Lender. If Lender at any time determines that the Monthly Tax Impound or Monthly
Insurance Impound is insufficient, Lender may in its reasonable discretion
adjust the required monthly payments of such amounts, and Borrower shall be
obligated to pay the increased amounts for the Monthly Tax Impound or Monthly
Insurance Impound commencing with the next Payment Date under the Note. So long
as no Event of Default or Default has occurred and is continuing, all sums in
the Impound Account shall be held by Lender in the Impound Account and used to
pay taxes and insurance premiums on the Project before the same become
delinquent. Borrower shall be responsible for ensuring the receipt by Lender, at
least thirty (30) days prior to the respective due date or the delinquency date
for payment thereof (as Lender shall determine), of all bills, invoices and
statements for all taxes and insurance premiums on the Project to be paid from
the Impound Account, and so long as no Event of Default has occurred and is
continuing, Lender shall pay the governmental authority or other party entitled
thereto directly to the extent funds are available for such purpose in the
Impound Account. In making any payment from the Impound Account, Lender shall be
entitled to rely on any bill, statement or estimate procured from the
appropriate public office or

 

18

--------------------------------------------------------------------------------


 

insurance company or agent without any inquiry into the accuracy of such bill,
statement or estimate and without any inquiry into the accuracy, validity,
enforceability or contestability of any tax, assessment, valuation, sale,
forfeiture, tax lien or title or claim thereof. Lender shall pay no interest on
funds contained in the Impound Account to Borrower and any interest or other
earnings on funds deposited in the Impound Account shall be solely for the
account of Lender. If the total funds in the Impound Account shall exceed the
amount of payments actually applied by Lender for the purposes of the Impound
Account, such excess maybe credited by Lender on subsequent payments to the
Impound Account to be made hereunder or, at the option of Lender, refunded to
Borrower. In allocating such excess, Lender may deal with the person shown on
the records of Lender to be the owner of the Project. If, however, the Impound
Account shall not contain sufficient funds to pay the sums required when the
same shall become due and payable, Borrower shall, within ten (10) Business Days
after receipt of written notice thereof, deposit with Lender the full amount of
any such deficiency. The Impound Account shall not constitute a trust fund and
may be commingled with other monies held by Lender.  In the event Borrower does
not comply with the foregoing terms, Borrower shall pay to the governmental
authority or other party entitled thereto all real estate taxes and assessments
and.

 

(f)                                   Personal Property.  All of Borrower’s
personal property, fixtures, attachments and equipment delivered upon, attached
to or used in connection with the operation of the Project shall always be
located at the Project and shall be kept free and clear of all liens,
encumbrances and security interests.

 

(g)                                  Leasing Restrictions.  Without the prior
written consent of Lender, Borrower and Borrower’s agents shall not (i) enter
into any additional non-residential Leases, (ii) modify, amend or terminate any
non-residential Lease, or (iii) accept any rental payment in advance of its due
date.  Borrower shall provide Lender with a copy of all non-residential Leases
no less than ten (10) days prior to execution of such Leases.  Borrower shall
provide Lender with a copy of the fully executed original of all non-residential
Leases promptly following their execution.  Borrower will not enter into any
residential Leases for a term of more than one year and all such residential
Leases shall be on a form approved by Lender without material modification.  At
Lender’s request, Borrower shall cause Tenants to execute Subordination,
Non-Disturbance and Attornment Agreements reasonable satisfactory to Lender. 
Lender reserves the right to subordinate the Mortgage to any Lease.

 

(h)                                 Defaults Under Leases.  Borrower will not
suffer or permit any breach or default to occur in any of Borrower’s obligations
under any of the Leases nor suffer or permit the same to terminate by reason of
any failure of Borrower to meet any requirement of any Lease including those
with respect to any time limitation within which any of Borrower’s work is to be
done or the space is to be available for occupancy by the lessee.  Borrower
shall notify Lender promptly in writing in the event a non-residential Tenant
commits a material default under a Lease.

 

(i)                                     Lender’s Attorneys’ Fees for Enforcement
of Agreement.  In case of any default or Event of Default hereunder, Borrower
(in addition to Lender’s attorneys’ fees, if any, to be paid pursuant to
Section 7.3) will pay Lender’s attorneys’ and paralegal fees (including, without
limitation, any attorney and paralegal fees and costs incurred in connection
with any litigation or bankruptcy or administrative hearing and any appeals
therefrom and any post-judgment enforcement action including, without
limitation, supplementary proceedings) in connection with the enforcement of
this Agreement; without limiting the generality of the foregoing, if at any time
or times hereafter Lender employs counsel (whether or not any suit has been or
shall be filed and whether or not other legal proceedings have been or shall be
instituted) for advice or other representation with respect to the Project, this
Agreement, or any of the other Loan Documents, or to protect, collect, lease,
sell, take possession of, or liquidate any of the Project, or to attempt to
enforce any security interest or lien in any portion of the Project, or to
enforce any rights of Lender or Borrower’s obligations hereunder, then in any of
such events all of the attorneys’ fees arising

 

19

--------------------------------------------------------------------------------


 

from such services, and any expenses, costs and charges relating thereto
(including fees and costs of paralegals), shall constitute an additional
liability owing by Borrower to Lender, payable on demand.

 

(j)                                    Appraisals.  Lender shall have the right
to obtain a new or updated Appraisal of the Project and Borrower shall cooperate
with Lender in connection therewith, for the following reasons: (i) to comply
with any applicable law or regulatory requirement or bank policy promulgated to
comply therewith, (ii) if an Event of Default has occurred and is continuing. 
Borrower shall pay for any such Appraisal upon Lender’s request.

 

(k)                                 Furnishing Information.  Borrower shall
deliver or cause to be delivered to Lender within thirty (30) days after the end
of each calendar quarter, (i) a rent roll for the Project and (ii) operating
statements for the Project.  All such financial statements shall be in a format
approved in writing by Lender in Lender’s reasonable sole discretion.  Each
financial statement shall be certified as true, complete and correct by its
preparer and by Borrower.  Borrower shall during regular business hours permit
Lender or any of its agents or representatives to have access to and examine all
of its books and records regarding the development and operation of the
Project..

 

(l)                                     Sign and Publicity.  [Intentionally
omitted].

 

(m)                             Lost Note.  Upon Lender’s furnishing to Borrower
an affidavit to such effect, Borrower shall, if the Note is mutilated,
destroyed, lost or stolen, deliver to Lender, in substitution therefor, a new
note containing the same terms and conditions as the Note.

 

(n)                                 Indemnification.  Borrower shall indemnify
Lender, including each party owning an interest in the Loan and their respective
officers, directors, employees and consultants (each, an “Indemnified Party”)
and defend and hold each Indemnified Party harmless from and against all claims,
injury, damage, loss and liability, cost and expense (including attorneys’ fees,
costs and expenses) of any and every kind to any persons or property by reason
of (i) the operation or maintenance of the Project; (ii) any breach of
representation or warranty, default or Event of Default under this Agreement or
any other Loan Document or Related Document; or (iii) any other matter arising
in connection with the Loan, Borrower, Guarantor or the Project.  No Indemnified
Party shall be entitled to be indemnified against its own gross negligence or
willful misconduct.  The foregoing indemnification shall survive repayment of
the Loan and shall continue to benefit Lender following any assignment of the
Loan with respect to matters arising or accruing prior to such assignment.

 

(o)                                 No Additional Debt.  Except for the Loan,
Borrower shall neither incur nor guarantee any indebtedness (whether personal or
nonrecourse, secured or unsecured) other than customary trade payables paid
within sixty (60) days after they are incurred.

 

(p)                                 Compliance With Laws.  Borrower shall comply
with all applicable requirements (including applicable Laws) of any Governmental
Authority having jurisdiction over Borrower or the Project.

 

(q)                                 Organizational Documents.  Borrower shall
not, without the prior written consent of Lender, permit or suffer (i) a
material amendment or modification of its organizational documents, (ii) the
admission of any new member, partner or shareholder, or (iii) any dissolution or
termination of its existence.

 

(r)                                    Furnishing Reports.  Upon Lender’s
request, Borrower shall provide Lender with copies of all inspections, reports,
test results and other information received by any Borrower, which in any way
relate to the Project or any part thereof.

 

20

--------------------------------------------------------------------------------


 

(s)                                   Management Contracts.  Borrower shall not
enter into, materially modify or amend, terminate or cancel any management
contracts for the Project, without the prior written approval of Lender.

 

(t)                                    Furnishing Notices.  Borrower shall
provide Lender with copies of all material notices pertaining to the Project
received by Borrower from any Governmental Authority or insurance company within
seven (7) days after such notice is received.

 

(u)                                 Alterations.  Without the prior written
consent of Lender, Borrower shall not make any material alterations to the
Project.

 

(v)                                 Cash Distributions.  Borrower shall not make
any distributions to partners, members or shareholders, provided that Borrower
may so distribute Monthly Excess Cash Flow not needed to pay Operating Expenses
or amount payable under the Loan Documents.

 

(w)                               Tenant Estoppels and Subordination
Non-Disturbance and Attornment Agreements.  Within thirty (30) days after the
date hereof, Borrower shall use commercially reasonable efforts to provide to
Lender, in form and substance satisfactory to Lender within its reasonable
discretion, (x) tenant estoppel certificates from the following non-residential
tenants of the Project: (i) STC Six Company (“STC”), (ii) Andtower LLC
(“Andtower”) and (iii) Sprint Spectrum L.P. and (y) subordination,
non-disturbance and attornment agreements from STC and Andtower.  In the event
that Borrower is unable to deliver any estoppel or subordination,
non-disturbance and attornment agreement as set forth in this subsection (w),
Borrower must provide to Lender evidence of its commercially reasonable efforts
to obtain same, which evidence shall be satisfactory to Lender within its sole
discretion.

 

11.2                        Authorized Representative.

 

Borrower hereby appoints Harold Brown as its Authorized Representative for
purposes of dealing with Lender on behalf of Borrower in respect of any and all
matters in connection with this Agreement, the other Loan Documents, and the
Loan.  The Authorized Representative shall have the power, in his discretion, to
give and receive all notices, monies, approvals, and other documents and
instruments, and to take any other action on behalf of Borrower.  All actions by
the Authorized Representative shall be final and binding on Borrower.  Lender
may rely on the authority given to the Authorized Representative until actual
receipt by Lender of a duly authorized resolution substituting a different
person as the Authorized Representative.  No more than one person shall serve as
Authorized Representative at any given time.

 

ARTICLE 12

 

CASUALTIES AND CONDEMNATION

 

12.1                        Lender’s Election to Apply Proceeds on Indebtedness.

 

(a)                                 Subject to the provisions of
Section 16.1(b) below, Lender may elect to collect, retain and apply upon the
indebtedness of Borrower under this Agreement or any of the other Loan Documents
all proceeds of insurance or condemnation (individually and collectively
referred to as “Proceeds”) after deduction of all expenses of collection and
settlement, including attorneys’ and adjusters’ fees and charges.  Any proceeds
remaining after repayment of the indebtedness under the Loan Documents shall be
paid by Lender to Borrower.

 

(b)                                 Notwithstanding anything in
Section 16.1(a) to the contrary, in the event of any casualty to the
Improvements or any condemnation of part of the Project, Lender agrees to make
available the Proceeds to restoration of the Improvements if (i) no Event of
Default has occurred which remains

 

21

--------------------------------------------------------------------------------


 

outstanding, (ii) all Proceeds are deposited with Lender, (iii) in Lender’s
reasonable judgment, the amount of Proceeds available for restoration of the
Improvements is sufficient to pay the full and complete costs of such
restoration, (iv) no material non-residential Leases in effect at the time of
such casualty or condemnation are or will be terminated, (v) if the cost of
restoration exceeds ten percent (10%) of the Loan Amount, in Lender’s sole
determination after completion of  restoration the Loan Amount will not exceed
70% of the fair market value of the Project, (vi) in Lender’s reasonable
determination, the Project can be restored to an architecturally and
economically viable project in compliance with applicable Laws, (vii) Guarantor
reaffirms the Limited Recourse Guaranty Agreement in writing, and (viii) in
Lender’s reasonable determination, such restoration is likely to be completed no
later than three  months prior to the Maturity Date.

 

12.2                        Borrower’s Obligation to Rebuild and Use of Proceeds
Therefor.

 

In case Lender does not elect to apply or does not have the right to apply the
Proceeds to the indebtedness, as provided in Section 16.1 above, Borrower shall:

 

(a)                                 Proceed with diligence to make settlement
with insurers or the appropriate Governmental Authorities and cause the Proceeds
to be deposited with Lender;

 

(b)                                 In the event of any delay in making
settlement with insurers or the appropriate Governmental Authorities or
effecting collection of the Proceeds, deposit with Lender the full amount
required to complete construction as aforesaid;

 

(c)                                  In the event the Proceeds and the available
proceeds of the Loan are insufficient to assure the Lender that the Loan will be
In Balance, promptly deposit with Lender any amount necessary to place the Loan
In Balance; and

 

(d)                                 Promptly proceed with the assumption of
construction of the Improvements, including the repair of all damage resulting
from such fire, condemnation or other cause and restoration to its former
condition.

 

Any request by Borrower for a disbursement by Lender of Proceeds and funds
deposited by Borrower shall be treated by Lender as if such request were for an
advance of the Loan hereunder, and the disbursement thereof shall be conditioned
upon Borrower’s compliance with and satisfaction of the same conditions
precedent as would be applicable under this Agreement for an advance of the
Loan.

 

ARTICLE 13
ASSIGNMENTS BY LENDER AND BORROWER

 

13.1                        Assignments and Participations.

 

Lender may from time to time sell the Loan and the Loan Documents (or any
interest therein) and may grant participations in the Loan.  Borrower agrees to
cooperate with Lender’s efforts to do any of the foregoing and to execute all
documents reasonably required by Lender in connection therewith which do not
materially adversely affect Borrower’s rights under the Loan Documents.

 

13.2                        Prohibition of Assignments and Transfers by
Borrower.

 

Borrower shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void.  Without the prior written consent
of Lender, in Lender’s sole discretion,

 

22

--------------------------------------------------------------------------------


 

Borrower shall not suffer or permit (a) any change in the management (whether
direct or indirect) of the Project or of Borrower, or (b) any Transfer. 
Notwithstanding anything in this Agreement to the contrary, Borrower shall be
permitted to Transfer (such Transfer, a “Permitted Transfer”), without the prior
written consent of Lender (but Borrower shall provide Lender with written notice
of such Transfer prior to such Transfer), direct or indirect ownership interests
of any Borrower provided such Transfers do not result in a change in Control. 
In connection with any proposed Permitted Transfer, Borrower shall provide
Lender with any and all information as Lender shall reasonably require with
respect to such Transfer, including, without limitation, any information
necessary for Lender to complete Lender’s Patriot Act Customer Identification
Process and OFAC Review Process prior to such Permitted Transfer.  In no event
shall any Transfer be permitted unless all parties in connection with any
proposed Transfer successfully complete Lender’s Patriot Act Customer
Identification Process.

 

13.3                        Prohibition of Transfers in Violation of ERISA.

 

In addition to the prohibitions set forth in Section 13.2 above, Borrower shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in the Project, or attempt to do
any of the foregoing or suffer any of the foregoing, nor shall any party owning
a direct or indirect interest in Borrower assign, sell, pledge, mortgage,
encumber, transfer, hypothecate or otherwise dispose of any of its rights or
interest (direct or indirect) in Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause the Loan, or the
exercise of any of Lender’s rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Internal Revenue Code or otherwise
result in Lender being deemed in violation of any applicable provision of
ERISA.  Borrower agrees to indemnify and hold Lender free and harmless from and
against all losses, costs (including attorneys’ fees and expenses), taxes,
damages (including consequential damages) and expenses Lender may suffer by
reason of the investigation, defense and settlement of claims and in obtaining
any prohibited transaction exemption under ERISA necessary or desirable in
Lender’s sole judgment or by reason of a breach of the foregoing prohibitions. 
The foregoing indemnification shall be a recourse obligation of Borrower and
shall survive repayment of the Note, notwithstanding any limitations on recourse
contained herein or in any of the Loan Documents.

 

13.4                        Successors and Assigns.

 

Subject to the foregoing restrictions on transfer and assignment contained in
this Article 17, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

 

ARTICLE 14
TIME OF THE ESSENCE

 

14.1                        Time is of the Essence.   Borrower agrees that time
is of the essence under this Agreement.

 

ARTICLE 15
EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

 

(a)                                 Failure of Borrower (i) (A) to make any
principal payment when due, (B) to pay any interest within five (5) days after
the date when due or (C) to observe or perform any of the other covenants or
conditions by Borrower to be performed under the terms of this Agreement or any
other

 

23

--------------------------------------------------------------------------------


 

Loan Document concerning the payment of money, for a period of ten (10) days
after written notice from Lender that the same is due and payable; or (ii) for a
period of thirty (30) days after written notice from Lender, to observe or
perform any non-monetary covenant or condition contained in this Agreement or
any other Loan Documents; provided that if any such failure concerning a
non-monetary covenant or condition is susceptible to cure and cannot reasonably
be cured within said thirty (30) day period, then Borrower shall have an
additional sixty (60) day period to cure such failure and no Event of Default
shall be deemed to exist hereunder so long as (Y) Borrower commences such cure
within the initial thirty (30) day period and diligently and in good faith
pursues such cure to completion within such resulting ninety (90) day period
from the date of Lender’s notice, and (Z) the existence of such default will not
result in any non-residential Tenant having the right to terminate its Lease due
to such default; and provided further that if a different notice or grace period
is specified under any other subsection of this Section 19.1 with respect to a
particular breach, or if another subsection of this Section 19.1 applies to a
particular breach and does not expressly provide for a notice or grace period
the specific provision shall control.

 

(b)                                 [Intentionally omitted].

 

(c)                                  [Intentionally omitted].

 

(d)                                 [Intentionally omitted].

 

(e)                                  Any Transfer or other event in violation of
Sections 13.2 or 13.3.

 

(f)                                   Any material default by Borrower, as
lessor, under the terms of any non-residential Lease following the expiration of
any applicable notice and cure period, provided that if the Lease does not
provide a notice and cure period, then the notice and cure period provided in
(a)(i) above will apply to any such monetary default, and the notice and cure
period provided in (a)(ii) will apply to any such non-monetary default (which
respective periods shall commence upon written notice of default from Lender or
the applicable Tenant, whichever occurs first).

 

(g)                                  If any material warranty, representation,
statement, report or certificate made now or hereafter by Borrower or any
Guarantor is untrue or incorrect at the time made or delivered, provided that if
such breach is reasonably susceptible of cure, then no Event of Default shall
exist so long as Borrower cures said breach (i) within the notice and cure
period provided in (a)(i) above for a breach that can be cured by the payment of
money or (ii) within the notice and cure period provided in (a)(ii) above for
any other breach.

 

(h)                                 Borrower or any Guarantor shall commence a
voluntary case concerning Borrower or such Guarantor under the Bankruptcy Code;
or an involuntary proceeding is commenced against Borrower or any Guarantor
under the Bankruptcy Code and relief is ordered against Borrower or such
Guarantor, or the petition is controverted but not dismissed or stayed within
sixty (60) days after the commencement of the case, or a custodian (as defined
in the Bankruptcy Code) is appointed for or takes charge of all or substantially
all of the property of Borrower or any Guarantor; or the Borrower or any
Guarantor commences any other proceedings under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar Law of any jurisdiction whether now or hereafter in effect relating
to the Borrower or any Guarantor; or there is commenced against Borrower or any
Guarantor any such proceeding which remains undismissed or unstayed for a period
of sixty (60) days; or the Borrower or any Guarantor fails to controvert in a
timely manner any such case under the Bankruptcy Code or any such proceeding, or
any order of relief or other order approving any such case or proceeding is
entered; or the Borrower or any Guarantor by any act or failure to act indicates
its consent to, approval of, or acquiescence in any such case or proceeding or
the appointment of any custodian or the like of or for it for any substantial
part of its property or suffers any such appointment to continue undischarged or
unstayed for a period of sixty (60) days.

 

24

--------------------------------------------------------------------------------


 

(i)                                     Borrower or any Guarantor shall make an
assignment for the benefit of creditors, or shall admit in writing its inability
to pay its debts generally as they become due, or shall consent to the
appointment of a receiver or trustee or liquidator of all of its property or the
major part thereof or if all or a substantial part of the assets of Borrower or
any Guarantor are attached, seized, subjected to a writ or distress warrant, or
are levied upon, or come into the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors.

 

(j)                                    If Borrower is enjoined, restrained or in
any way prevented by any court order from constructing or operating the Project.

 

(k)                                 [Intentionally omitted]

 

(l)                                 One or more final, unappealable judgments
are entered (i) against Borrower in amounts aggregating in excess of $100,000 or
(ii) against any Guarantor in amounts aggregating in excess of $500,000, and
said judgments are not stayed or bonded over within thirty (30) days after
entry.

 

(m)                             If Borrower or any Guarantor shall fail to pay
any debt owed by it or is in default under any agreement with Lender or any
other party (other than a failure or default for which Borrower’s maximum
liability does not exceed $100,000 and Guarantor’s maximum liability does not
exceed $500,000) and such failure or default continues after any applicable
grace period specified in the instrument or agreement relating thereto.

 

(n)                                 If a Material Adverse Change occurs with
respect to Borrower, the Project or Guarantor.

 

(o)                                 The occurrence of any other event or
circumstance denominated as an Event of Default in this Agreement or under any
of the other Loan Documents and the expiration of any applicable grace or cure
periods, if any, specified for such Event of Default herein or therein, as the
case may be.

 

ARTICLE 16
LENDER’S REMEDIES IN EVENT OF DEFAULT

 

16.1                        Remedies Conferred Upon Lender.

 

Upon the occurrence and during the continuance of any Event of Default, Lender
may pursue any one or more of the following remedies concurrently or
successively, it being the intent hereof that none of such remedies shall be to
the exclusion of any other:

 

(a)                                 Take possession of the Project and do
anything which is necessary or appropriate in its sole judgment to fulfill the
obligations of Borrower under this Agreement and the other Loan Documents,
including either the right to avail itself of and procure performance of
existing contracts or let any contracts with the same contractors or others. 
Without restricting the generality of the foregoing and for the purposes
aforesaid, Borrower hereby appoints and constitutes Lender its lawful
attorney-in-fact with full power of substitution in the Project to use
unadvanced funds remaining under the Note or which may be reserved, escrowed or
set aside for any purposes hereunder at any time, or to advance funds in excess
of the face amount of the Note, to execute all applications and certificates in
the name of Borrower prosecute and defend all actions or proceedings in
connection with the Improvements or Project; and in connection therewith, to
execute instruments of release and satisfaction; and to do any and every act
which the Borrower might do in its own behalf; it being understood and agreed
that this power of attorney shall be a power coupled with an interest and cannot
be revoked;

 

(b)                                 Withhold further disbursement of the
proceeds of the Loan and/or terminate Lender’s obligations to make further
disbursements hereunder;

 

25

--------------------------------------------------------------------------------


 

(c)                                  Declare the Note to be immediately due and
payable;

 

(d)                                 Use and apply any monies or letters of
credit deposited by Borrower with Lender, regardless of the purposes for which
the same was deposited, to cure any such default or to apply on account of any
indebtedness under this Agreement which is due and owing to Lender; and

 

(e)                                  Exercise or pursue any other remedy or
cause of action permitted under this Agreement or any other Loan Documents, or
conferred upon Lender by operation of Law.

 

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 19.1(h) with respect to Borrower, all amounts evidenced by the Note
shall automatically become due and payable, without any presentment, demand,
protest or notice of any kind to Borrower.

 

ARTICLE 17
GENERAL PROVISIONS

 

17.1                        Captions.

 

The captions and headings of various Articles, Sections and subsections of this
Agreement and Exhibits pertaining hereto are for convenience only and are not to
be considered as defining or limiting in any way the scope or intent of the
provisions hereof.

 

17.2                        Modification; Waiver.

 

No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment or
discharge is sought.

 

17.3                        Governing Law.

 

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the
Commonwealth of Massachusetts.

 

17.4                        Acquiescence Not to Constitute Waiver of Lender’s
Requirements.

 

Each and every covenant and condition for the benefit of Lender contained in
this Agreement may be waived by Lender, provided, however, that to the extent
that Lender may have acquiesced in any noncompliance with any conditions
precedent to the Closing of the Loan, such acquiescence shall not be deemed to
constitute a waiver by Lender of such requirements with respect to any future
disbursements of Loan proceeds.

 

17.5                        Disclaimer by Lender.

 

The Loan Documents are made for the sole benefit of Borrower and Lender, and no
other person or persons shall have any benefits, rights or remedies under or by
reason of the Loan Documents, or by reason of any actions taken by Lender
pursuant to the Loan Documents.   Lender shall not be liable for any debts or
claims accruing in favor of any such parties against Borrower or others or
against the Project.  Lender, by making the Loan or taking any action pursuant
to any of the Loan Documents, shall not be deemed a partner or a joint venturer
with Borrower or fiduciary of Borrower.  No payment of funds

 

26

--------------------------------------------------------------------------------


 

directly to a contractor or subcontractor or provider of services be deemed to
create any third-party beneficiary status or recognition of same by the Lender.

 

17.6                        Partial Invalidity; Severability.

 

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 

17.7                        Definitions Include Amendments.

 

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments, modifications, and supplements thereto entered into from time to
time to satisfy the requirements of this Agreement or otherwise with the consent
of Lender.  Reference to this Agreement contained in any of the foregoing
documents shall be deemed to include all amendments and supplements to this
Agreement.

 

17.8                        Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

17.9                        Entire Agreement.

 

This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to Lender, embody the
entire agreement and supersede all prior agreements, written or oral, relating
to the subject matter hereof.

 

17.10                 Waiver of Damages.

 

In no event shall Lender be liable to Borrower for punitive, exemplary or
consequential damages, including, without limitation, lost profits, whatever the
nature of a breach by Lender of its obligations under this Agreement or any of
the Loan Documents, and Borrower for itself and its Guarantor waive all claims
for punitive, exemplary or consequential damages.

 

17.11                 Claims Against Lender.

 

Lender shall not be in default under this Agreement, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of
Borrower shall have been given to Lender within three (3) months after Borrower
first had knowledge of the occurrence of the event which Borrower alleges gave
rise to such claim and Lender does not remedy or cure the default, if any there
be, promptly thereafter.  Borrower waives any claim, set-off or defense against
Lender arising by reason of any alleged default by Lender as to which Borrower
does not give such notice timely as aforesaid.  Borrower acknowledges that such
waiver is or may be essential to Lender’s ability to enforce its remedies
without delay and that such waiver therefore constitutes a substantial part of
the bargain between Lender and Borrower with regard to the Loan.  No Guarantor
or Tenant is intended to have any rights as a third-party beneficiary of the
provisions of this Section 21.11.

 

27

--------------------------------------------------------------------------------


 

17.12                 Jurisdiction.

 

TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER.  WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF BOSTON, COUNTY OF SUFFOLK
AND COMMONWEALTH OF MASSACHUSETTS AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE
AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT,
WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM
AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT
SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS
AGREEMENT SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. 
BORROWER FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE
OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY
PROCEEDING IN ANY MASSACHUSETTS STATE OR UNITED STATES COURT SITTING IN THE CITY
OF BOSTON AND COUNTY OF SUFFOLK MAY BE MADE BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS INDICATED BELOW,
AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF BORROWER
SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 

17.13                 Set-Offs.

 

After the occurrence and during the continuance of an Event of Default, Borrower
hereby irrevocably authorizes and directs Lender from time to time to charge
Borrower’s accounts and deposits with Lender (or its Affiliates), and to pay
over to Lender an amount equal to any amounts from time to time due and payable
to Lender hereunder, under the Note or under any other Loan Document.  Borrower
hereby grants to Lender a security interest in and to all such accounts and
deposits maintained by the Borrower with Lender (or its Affiliates).

 

ARTICLE 18
NOTICES

 

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three Business Days after mailing (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission so long as
copy is sent on the same day by overnight courier as set forth below:

 

If to Borrower:

 

c/o The Hamilton Company

39 Brighton Avenue

Boston, Massachusetts 02134

 

28

--------------------------------------------------------------------------------


 

Attention:                                         Carl Valeri

Telephone                                       617-783-0039

Facsimile                                             617-783-0568

 

With a copy to:

 

Saul Ewing LLP

131 Dartmouth Street, Suite 501

Boston, MA 02116

Attention:                                         Sally E. Michael, Esq.

Telephone:                                   617.912.0920

Facsimile:                                         617.723.4151

 

If to Lender:

 

KeyBank National Association

66 South Pearl Street

Albany, New York 12207

Attention:                                         Servicing Manager

Telephone                                       518.257.8571

Facsimile                                             518-257-8572

 

With a copy to:

 

KeyBank National Association

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention:                                         Matthew Purtell

Telephone                                       617.385.6248

Facsimile:                                         617.385.6291

 

And a copy to:

 

Thompson Hine LLP

335 Madison Avenue

New York, New York 10017

Attention:                                         Karen M. Kozlowski, Esq.

Telephone                                       212 908 3937

Facsimile                                             212 344 6101

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

ARTICLE 19
WAIVER OF JURY TRIAL

 

BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING

 

29

--------------------------------------------------------------------------------


 

FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

EXECUTED as of the date first set forth above.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

BORROWER:

 

 

HAMILTON GREEN APARTMENTS, LLC,

 

a Massachusetts limited liability company

 

 

 

 

By:

New Real, Inc.,

 

 

a Massachusetts corporation

 

 

its Manager

 

 

 

 

 

By:

 

 

 

Its: President

 

 

Print Name: Ronald Brown

 

 

Borrower’s Tax ID No.

 

[Borrower signature page.  Lender signature page follows.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

LENDER:

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Land

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Permitted Exceptions

 

1.                                      Liens for taxes and municipal charges
which become due and payable subsequent to the date of said policy. Taxes have
been paid through June 30, 2013.

 

2.                                      Title to and rights of the public and
others entitled thereto in and to those portions of the insured premises lying
within the bounds of the adjoining streets and ways.

 

3.                                      Title to and rights of the public and
others entitled thereto in and to those portions of the insured premises lying
within the bounds of Lowell Street and the adjoining streets and ways. .

 

4.                                      Terms and provisions of a lease by and
between Windsor Green at Andover LLC, as Lessor, and STC Six Company, as Lessee,
dated March 25, 2010, Notice of which is dated December 11, 2009 and recorded in
Book 12082, Page 238, as affected by a Lease Subordination, Non-Disturbance and
Attornment Agreement by and among Massachusetts Housing Partnership Fund Board,
as Lender, Windsor Green at Andover LLC, as Landlord, and STC Six Company, as
Tenant, dated March 23, 2010 and recorded in Book 12082, Page 250, as affected
by Memorandum of Lease Supplement by and between STC Six Company and Bell
Atlantic Mobile of Massachusetts Corporation Ltd., dated October 27, 2010 and
recorded in Book 12293, Page 93, as affected by Notice of Lease by and between
STC Six Company and New Cingular Wireless PCS, LLC dated October 29, 2010 and
recorded in Book 12380, Page 134, as affected by Notice of Site License
Acknowledgement recorded in Book 11518, Page 144.

 

5.                                      Notice of Decision of the Town of
Andover Zoning Board of Appeals dated March 3, 2011 and recorded in Book 12467,
Page 239.

 

6.                                      Taking by the Commonwealth of
Massachusetts Department of Public Works for the relocation of Lowell Street and
for access easement on Parcel 11-R-1 shown on Plan No. 6129 by Order dated
November 26, 1969, and recorded in Book 1145, Page 150, as affected by Amendment
to Access Easement Agreement dated April 28, 2005 and recorded in Book 9483,
Page 41, as shown on the Survey entitled “ALTA/ACSM Land Title Survey”, in
Andover, Mass., by Hayes Engineering, dated September 27, 2007, (“the Survey”)

 

7.                                      Taking by the Commonwealth of
Massachusetts Department of Public Works of an easement related to Parcel
11-RS-1 Easement to construct slopes of excavation and/or embankment in Parcel
11-RS-1 shown on Plan No. 6212 by Order dated May 27, 1970, and recorded in Book
1153, Page 684, as affected by Amendment to Access Easement Agreement dated
April 28, 2005 and recorded in Book 9483, Page 41, as shown on the Survey
entitled “ALTA/ACSM Land Title Survey”, in Andover, Mass., by Hayes Engineering,
dated September 27, 2007, (“the Survey”)

 

8.                                      Rights and easement granted in
Reciprocal Easement Agreement between Andover Real Estate Corporation and
Rolling Green Motor Inn Corporation dated September 22, 1982, and recorded in
Book 1617, Page 187, as affected by Easement Relocation Agreement dated
April 28, 2005 and recorded in Book 9483, Page 73, as shown on the Survey.
(AFFECTS 311 LOWELL STREET ONLY)

 

9.                                      Easement from Dauphin Corporation to
Harry Axelrod dated July 15, 1985, and recorded in Book 2005, Page 128, with
respect to “Right of Way Easement 66’ Wide” shown on a plan entitled

 

--------------------------------------------------------------------------------


 

“Plan of Land in Andover, Mass., owned by Rolling Green Motor Inn Corp.” dated
May 29, 1985 and recorded as Plan No. 9957 as affected by Declaration and Grant
of Easements between Harry Axelrod and Lowell Street Associates Limited
Partnership dated May 22, 1991 recorded with the Registry in Book 3274, Page 96,
as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

10.                               Rights and easement granted in Easement
Agreement between Inncorp Development Limited Partnership and David Bruce
Maddox, Trustee of Powers Realty Trust, dated September 30, 1988, and recorded
in Book 2820, Page 81, as amended by the Amendment to Access Easement Agreements
recorded in Book 9483, Page 41, as affected by Confirmation Regarding Easement
Agreement, dated May 8, 2007, recorded in Book 10750, Page 111, as shown on the
Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

11.                               Rights granted in a Lease dated June 19, 1999,
with Sprint Spectrum LP., as Tenant, Notice of which is recorded in Book 5691,
Page 307, as affected by Notice of Lease dated April 28, 2005 and recorded in
Book 9483, Page 59.

 

12.                               Amendment to Notice of Lease dated April 28,
2005 and recorded in Book 9483, Page 132, as shown on the Survey. (AFFECTS 311
LOWELL STREET ONLY)

 

13.                               Rights and easement granted in Easement to New
England Telephone and Telegraph Company dated February 22, 2000, and recorded in
Book 5691, Page 313, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

14.                               Rights and easement granted in Easement to
Massachusetts Electric Company dated March 21, 2000, and recorded in Book 5708,
Page 29, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

15.                               Terms and provisions of Declaration and Grant
of Easement, Rights and Restrictions dated June 17, 2003 and recorded with the
Registry in Book 7920, Page 113, as amended by Restatement of Declaration and
Grant of Easements, Rights and Restrictions dated April 28, 2005 and recorded in
Book 9483, Page 11, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

16.                               Grant of Utility Easement and Easement
Agreement between Criterion Andover Apartments, L.P. and Yvon Cormier and Denise
Enxing, Trustees of CA Investment Trust dated April 28, 2005 and recorded in
Book 9483, Page 95, as shown on the Survey. (AFFECTS 311 LOWELL STREET ONLY)

 

17.                               Grant of Easement between Comcast of
Massachusetts I, Inc. and Criterion Apartments, LP, dated September 24, 2006,
recorded in Book 10382, Page 207.

 

18.                               Easement to Verizon New England Inc., dated
March 22, 2006, recorded in Book 10097, Page 46.

 

19.                              Easement to Massachusetts Electric Company,
dated September 27, 2005, recorded in Book 9842, Page 154.

 

20.                               Survey entitled “ALTA/ACSM Land Title Survey
in Andover, Mass.”, prepared by Hayes Engineering, dated April 8, 2013 discloses
the following matters:

 

ii

--------------------------------------------------------------------------------


 

a.                                      electric, drain, sewer gas and water
lines, drain manholes, catch basins, water gate, manholes, light poles, overhead
wires, transformer pads, fire connection, underground detention systems;

 

b.                                      Gravel path shown at Northeast corner of
Parcel 1 appears to run on and off insured premises and abutter’s premises.

 

21.                               Terms and provision of Chapter 40B Regulatory
and Affordable Housing Agreement for Limited Dividend Organizations, between
Criterion Andover Apartments LP and Massachusetts Housing Partnership Fund
Board, dated February 15, 2008, recorded in Book 11067, Page 28.

 

22.                               Notice of Variance by the Andover Board of
Appeals granted to Sprint Spectrum L.P., recorded in Book 5647, Page 199
(Decision No. 2956).

 

23.                               Order of Conditions from the Andover
Conservation Commission (DEP File No. 090-0853) issued October 22, 2003 and
recorded on January 14, 2005 in Book 9304, Page 216, as affected by a
Certificate of Compliance, recorded in Book 10737, Page 79.

 

24.                               Notice of Variance by the Andover Board of
Appeals granted to Rolling Green Motor Inn Corp. recorded in Book 1910, Page 234
(Decision No. 1699).

 

25.                               Decision for Comprehensive Permit by the
Andover Board of Appeals recorded in Book 8447, Page 238, as affected by
Certification of No Appeal recorded in Book 8447, Page 248, as affected by
Decision Consenting to Proposed Transfer of Comprehensive Permit Decision
No. 3312, Decision No. 3449, dated August 16, 2004 and recorded in Book 9082,
Page 177; as affected by Finding of Insubstantial Change dated February 15, 2005
and recorded in Book 9417, Page 39; as affected by Decision to Extend and
Determination of Insubstantial Changes, Decision No. 3451, dated August 16, 2004
and recorded in Book 9474, Page 141; as affected by Stipulation of Dismissal
with Prejudice recorded in Book 9483, Page 1, as affected by Finding of
Insubstantial Change by Town of Andover, (Comprehensive Permit #3312), issued to
AND Development, LLC, dated April 25, 2005, recorded in Book 9554, Page 98. Also
see Decision in Book 9696, Page 75, as affected by Decision of the Zoning Board
of Appeals, Town of Andover, recorded in Book 10832, Page 31.

 

26.                               Notice of Decision by the Andover Zoning Board
of Appeals granted to Altiostar Networks, Inc., recorded in Book 13434, Page 307
(Decision No. 4022).

 

27.                               Notice of Decision by the Zoning Board of
Appeals of the Town of Andover recorded in Book 11995

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Title Requirements

 

1.                                      Title Insurance Company Requirements.
The maximum single risk (i.e., the amount insured under any one policy) by a
title insurer may not exceed 25% of that insurer’s surplus and statutory
reserves.  Reinsurance must be obtained by closing for any policy exceeding such
amount.

 

2.                                      Loan Policy Forms. Standard 1992 or 2006
American Land Title Association (“ALTA”) form of loan title insurance policy, or
the 1970 (amended October 17, 1970) ALTA loan form policies must be used.

 

3.                                      Insurance Amount. The amount insured
must equal at least the original principal amount of the Loan.

 

4.                                      Named Insured. The named insured under
the Title Policy must be substantially the same as the following: “KeyBank
National Association, and its respective successors and assigns.”

 

5.                                      Creditors’ Rights. Any “creditors’
rights” exception or other exclusion from coverage for voidable transactions
under bankruptcy, fraudulent conveyance, or other debtor protection laws or
equitable principles must be removed by either an endorsement or a written
waiver and an affirmative creditors’ rights endorsement (ALRA Endorsement 21)
must be added.

 

6.                                      Arbitration. In the event that the form
policy which is utilized includes a compulsory arbitration provision, the
insurer must agree that such compulsory arbitration provisions do not apply to
any claims by or on behalf of the insured. Please note that the 1987 and 1992
ALTA form loan policies include such provisions.

 

7.                                      Date of Policy. The effective date of
the Title Policy must be as of the date and time of the closing.

 

8.                                      Legal Description. The legal description
of the property contained in the Title Policy must conform to (a) the legal
description shown on the survey of the property, and (b) the legal description
contained in the Mortgage. In any event, the Title Policy must be endorsed to
provide that the insured legal description is the same as that shown on the
survey.

 

9.                                      Easements. Each Title Policy shall
insure, as separate parcels: (a) all appurtenant easements and other estates
benefiting the property, and (b) all other rights, title, and interests of the
borrower in real property under reciprocal easement agreements, access
agreements, operating agreements, and agreements containing covenants,
conditions, and restrictions relating to the Project.

 

10.                               Exceptions to Coverage. With respect to the
exceptions, the following applies:

 

a)                                     Each Title Policy shall afford the
broadest coverage available in the state in which the subject property is
located.

 

b)                                     The “standard” exceptions (such as for
parties in possession or other matters not shown on public records) must be
deleted.

 

--------------------------------------------------------------------------------


 

c)                                      The “standard” exception regarding
tenants in possession under residential leases, should also be deleted. For
commercial properties, a rent roll should be attached in lieu of the general
exception.

 

d)                                     The standard survey exception to the
Title Policy must be deleted. Instead, a survey reading reflecting the current
survey should be incorporated.

 

e)                                      Any exception for taxes, assessments, or
other lienable items must expressly insure that such taxes, assessments, or
other items are not yet due and payable.

 

f)                                       Any lien, encumbrance, condition,
restriction, or easement of record must be listed in the Title Policy, and the
Title Policy must affirmatively insure that the improvements do not encroach
upon the insured easements or insure against all loss or damage due to such
encroachment

 

g)                                      The Title Policy may not contain any
exception for any filed or unfiled mechanics’ or materialmen’s liens.

 

h)                                     In the event that a comprehensive
endorsement has been issued and any Schedule B exceptions continue to be
excluded from the coverage provided through that endorsement, then a
determination must be made whether such exceptions would be acceptable to Bank.
In the event that it is determined that such exception is acceptable, a written
explanation regarding the acceptability must be submitted as part of the
delivery of the loan documents.

 

If Schedule B indicates the presence of any easements that are not located on
the survey, the Title Policy must provide affirmative insurance against any loss
resulting from the exercise by the holder of such easement of its right to use
or maintain that easement. ALTA Form 103.1 or an equivalent endorsement is
required for this purpose.

 

11.                               Endorsements. With respect to endorsements,
the following applies:

 

a)                                     Each Title Policy must include an
acceptable environmental protection lien endorsement on ALTA Form 8.1. Please
note that Form 8.1 may take exception for an entire statute which contains one
or more specific sections under which environmental protection liens could take
priority over the Mortgage; provided, however, that such specific sections under
which the lien could arise must also be referenced.

 

b)                                     Each Title Policy must contain an
endorsement which provides that the insured legal description is the same as
shown on the survey.

 

c)                                      Each Title Policy must contain a
comprehensive endorsement (ALTA Form 9) if a lien, encumbrance, condition,
restriction, or easement is listed in Schedule B to the title insurance policy.

 

d)                                     Lender may require the following
endorsements where applicable and available:

 

-access

 

-due execution

 

-single tax lot

-address

 

-first loss

 

-subdivision

-assessments

 

-last dollar

 

-tie in

-assignment of leases and rents

 

-leasehold

 

-usury

 

ii

--------------------------------------------------------------------------------


 

-assignment of loan documents

 

-mineral rights

 

-zoning (ALTA 3.1 -

-contiguity

 

-mortgage tax

 

with parking)

-doing business

 

-reverter

 

 

 

12.                               Other Coverages. Each Title Policy shall
insure the following by endorsement or affirmative insurance to the extent such
coverage is not afforded by the ALTA Form 9 or its equivalent in a particular
jurisdiction:

 

a)                                     that no conditions, covenants, or
restrictions of record affecting the property:

 

(i)                                     have been violated,

(ii)                                  create lien rights which prime the insured
mortgage,

(iii)                               contain a right of reverter or forfeiture, a
right of reentry, or power of termination, or

(iv)                              if violated in the future would result in the
lien created by the insured mortgage or title to the property being lost,
forfeited, or subordinated; and

 

b)                                     that except for temporary interference
resulting solely from maintenance, repair, replacement, or alteration of lines,
facilities, or equipment located in easements and rights of way taken as certain
exceptions to each Title Policy, such exceptions do not and shall not prevent
the use and operation of the Property or the improvements as used and operated
on the effective date of the Title Policy.

 

13.                               Informational Matters.  The Policy must
include, as an informational note, the following:

 

a)                                     The recorded plat number together with
recording information; and

 

b)                                     The property parcel number or the tax
identification number, as applicable.

 

14.                               Delivery of Copies.  Legible copies of all
easements, encumbrances, or other restrictions shown as exceptions on the Title
Policy must be delivered with the first draft of the title commitment.

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Survey Certification

 

To KeyBank National Association,                        and
                       (insert Borrower and Title Insurance Company):

 

This is to certify that this map or plat and the survey on which it is based
were made in accordance with the “2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys,” jointly established and adopted by ALTA and NSPS,
and includes Items [2, 3, 4, 6, 7(a), 7(b), 7(c), 8, 9, 10, 11(a), 13 and 16] of
Table A thereof. The field work was completed on                       . 
Pursuant to the Accuracy Standards as adopted by ALTA and NSPS and in effect on
the date of this certification, undersigned further certifies that in my
professional opinion, as a land surveyor registered in the State of
                    , the Relative Positional Accuracy of this survey does not
exceed that which is specified therein.

 

Date of Plat or Map:

 

 

(signed)

 

(seal)

 

 

 

Registration No.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Reserved[

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Insurance Requirements

 

[g139421ki11i001.jpg]

 

INSURANCE REQUIREMENTS FOR COMMERCIAL REAL ESTATE LOANS

TERM LOAN – Existing or Completed Building – $30-75MM Urban/Dense Suburban
7/11/13

 

Named Insured (Borrower):

Hamilton Green Apartments LLC

Collateral Property Address:

311 (Buildings 1, 2 & 3) and 319 Lowell Street

 

Andover, MA 01810

 

 

Mortgagee:

 

KeyBank National Association, its successors and/or assignees, for itself and,
when applicable, as agent for other participating lenders

Mortgagee address:

 

KeyBank Real Estate Capital, Attention: Insurance Dept (Emily / Melissa) 11501
Outlook Street, Suite #300, Overland Park, KS 66211

 

Deductible under any line of coverage (except flood, quake and named windstorm)
must not exceed $25,000.

 

Note:  If transaction includes mezzanine or equity loan, deductible must not
exceed $25,000.

 

NOTE:  EVIDENCE OF INSURANCE MUST ADDRESS ALL THESE POINTS

 

PROPERTY

 

Required coverage and conditions:

 

·      “Special Form” equivalent to ISO standard, or “Risks of loss not
otherwise excluded” for coverage comparable to ISO Special Form, including
damage from windstorm and hail

·      Boiler & Machinery or Breakdown coverage for buildings with boilers,
elevators or central HVAC (not required for per-unit HVAC)

·      Replacement cost valuation for building.  Actual loss sustained for
business income.

·      No coinsurance / coinsurance waived

·      At least 180 days extended period of recovery provision under business
income

 

 

 

Additional causes of loss if specified:

 

o Flood – mandatory at NFIP limits ($250,000 per residential bldg.,

$500,000 per commercial bldg.) if property is in Special Flood Hazard Area

o Additional or alternative flood limits: $1,000,000

o Earthquake $1,000,000 min.; up to 25% of value if location is high-risk for
earthquake

o Terrorism

x Ordinance or Law:  (A) Loss of value of undamaged part – within full building
limit

(if sublimit applies, it should be at least 25% of hard cost value);

(B) Demolition and (C) Increased Cost of Construction: $2,500,000

o Other

 

 

 

Amount of insurance:

 

Building:  Sufficient to cover insurable value (cost to construct less standard
exclusions such as foundation):  $ 42,000,000

Business interruption:  Sufficient to cover 12 months’ revenue or rental income:
$4,500,000

 

 

 

Mortgagee Clause:

 

Mortgagee identified as above.

Mortgagee provisions must match standard clause of ISO forms or Lender’s Loss
Payable clause per section D of ISO form CP 12 18 (06-07); INCLUDE COPY WITH
CERTIFICATE

 

 

 

Documentation:

 

Acord 28 Evidence of Property Insurance

·      All details specified above must be specifically addressed.

 

iii

--------------------------------------------------------------------------------


 

 

 

·      All deductibles and any sub-limits must be disclosed.

·      If program is blanket over other locations as well as loan property, show
policy limits along with values reported to insurer for the subject location.

 

iv

--------------------------------------------------------------------------------


 

INSURANCE REQUIREMENTS FOR COMMERCIAL REAL ESTATE LOANS

PERMANENT LOAN

- continued –

 

GENERAL LIABILITY

 

Coverage form:

 

Commercial General Liability — equivalent to ISO standard occurrence-based form,
including bodily injury, property damage, personal injury, contractual liability
and products/completed operations liability

 

 

 

Limit of liability per occurrence:

 

Not less than $30,000,000 combining primary and excess

 

 

 

Mortgagee as Additional Insured:

 

Mortgagee identified on page 1.

Coverage granted per ISO form CG 20 18 or CG 20 26, or equivalent.

INCLUDE COPY OF ENDORSEMENT OR POLICY PROVISIONS WITH CERTIFICATE.

 

 

 

Documentation:

 

Acord 25 Certificate of Liability Insurance

 

BORROWER’S PROPERTY, GENERAL LIABILITY AND UMBRELLA/EXCESS INSURERS MUST HAVE
BEST’S RATINGS NOT LESS THAN A:X UNLESS OTHERWISE AGREED TO BY LENDER.

 

OTHER COVERAGES

 

Workers’ Compensation:

 

Statutory benefits for the state where the building is located.  This
requirement may be waived if borrowing entity has no employees and property
manager produces evidence of workers’ compensation coverage.

 

 

 

Employer’s Liability:

 

$100,000 per accident for accidental injury; $100,000 per employee and $100,000
aggregate for occupational illness or disease.

 

 

 

Business Auto Liability:

 

Covering owned, non-owned and hired/rented vehicles

 

 

 

Environmental Liability:

 

o Requirement applies only if checked.  Form should cover liability for bodily
injury and property damage claims, both on and off site, arising from existing
and newly-discovered conditions, and include mortgagee as an insured along with
borrower.  Full quote and specimen forms must be submitted for lender approval.

 

Required limit: $N/A

 

v

--------------------------------------------------------------------------------